Exhibit 10.1(a)




DEFINITIVE AGREEMENT





CREDIT AGREEMENT

DATED AS OF JANUARY 17, 2019


AMONG


INDEPENDENT BANK GROUP, INC.,


THE LENDERS,


U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
AND

U.S. BANK NATIONAL ASSOCIATION,
AS SOLE LEAD ARRANGER AND BOOK RUNNER
Table of Contents
Page
ARTICLE I DEFINITIONS
1
ARTICLE II THE CREDITS
17
2.1
Commitment
17
2.2
Required Payments; Termination
17
2.3
Ratable Revolving Loans
17
2.4
Minimum Amount of Each Advance
17
2.5
Optional Principal Payments
17
2.6
Method of Borrowing
18
2.7
Interest Rates
18
2.8
Rates Applicable After Event of Default
18
2.9
Method of Payment
18
2.1
Evidence of Indebtedness
18
2.11
Telephonic Notices
19



G-1

--------------------------------------------------------------------------------




2.12
Interest Payment Dates; Interest and Fee Basis
19
2.13
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
20
2.14
Lending Installations
20
2.15
Non-Receipt of Funds by the Administrative Agent
20
2.16
Replacement of Lender
20
2.17
Limitation of Interest
21
2.18
Defaulting Lenders
22
ARTICLE III YIELD PROTECTION; TAXES
23
3.1
Yield Protection
23
3.2
Changes in Capital Adequacy Regulations
24
3.3
Availability of Types of Advances; Adequacy of Interest Rate
24
3.4
Taxes
24
3.5
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
28
3.6
Break-Funding Compensation
28
ARTICLE IV CONDITIONS PRECEDENT
28
4.1
Initial Advances
28
4.2
Each Advance
29
ARTICLE V REPRESENTATIONS AND WARRANTIES
30
5.1
Organization, Qualification and Subsidiaries
30
5.2
Financial Statements
30
5.3
Authorization
31
5.4
Absence of Conflicting Obligations
31
5.5
Taxes
31
5.6
Absence of Litigation
31
5.7
Accuracy of Information
31
5.8
Ownership of Property
32
5.9
Federal Reserve Regulations
32
5.1
ERISA
32
5.11
Places of Business
32
5.12
Other Names
32
5.13
Not an Investment Company
33
5.14
No Defaults
33
5.15
Environmental Laws
33
5.16
Labor Matters
33
5.17
Restricted Payments
33
5.18
Solvency
33
5.19
Bank Holding Company
34
5.2
FDIC Insurance
34
5.21
Investigations
34
5.22
Anti-Corruption Laws; OFAC; Anti-Terrorism Laws
34
ARTICLE VI COVENANTS
35



G-2

--------------------------------------------------------------------------------




6.1
Corporate Existence; Compliance With Laws; Maintenance of Business; Taxes
35
6.2
Maintenance of Property; Insurance
35
6.3
Financial Statements; Notices
35
6.4
Inspection of Property and Records
38
6.5
Use of Proceeds
38
6.6
Comply With, Pay and Discharge All Notes, Mortgages, Deeds of Trust and Leases
38
6.7
Environmental Compliance
38
6.8
Fees and Costs
39
6.9
Financial Covenants
40
6.1
Revolving Loans Resting Period
41
6.11
OFAC, PATRIOT Act, Anti-Corruption Laws Compliance
41
6.12
Anti-Money Laundering Compliance
41
ARTICLE VII NEGATIVE COVENANTS
41
7.1
Change of Control; Consolidation, Merger, Acquisitions, Etc
41
7.2
Holding Company Indebtedness
42
7.3
Liens; Negative Pledges
42
7.4
Dividend; Distributions
42
7.5
Loans; Investments
42
7.6
Compliance with ERISA
42
7.7
Affiliates
42
7.8
Prepayment or Redemption of Subordinated Indebtedness
43
ARTICLE VIII DEFAULTS
43
8.1
Events of Default Defined
43
ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
45
9.1
Acceleration; Remedies
45
9.2
Application of Funds
46
9.3
Amendments
46
9.4
Preservation of Rights
47
ARTICLE X GENERAL PROVISIONS
47
10.1
Survival of Representations
47
10.2
Governmental Regulation
47
10.3
Headings
47
10.4
Entire Agreement
47
10.5
Several Obligations; Benefits of this Agreement
47
10.6
Expenses; Indemnification
48
10.7
Numbers of Documents
49
10.8
Accounting and Financial Determinations
49
10.9
Severability of Provisions
49
10.1
Nonliability of Lenders
50



G-3

--------------------------------------------------------------------------------




10.11
Confidentiality
50
10.12
Nonreliance
51
10.13
Disclosure
51
10.14
USA PATRIOT ACT NOTIFICATION
51
10.15
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
51
ARTICLE XI THE ADMINISTRATIVE AGENT
51
11.1
Appointment; Nature of Relationship
51
11.2
Powers
52
11.3
General Immunity
52
11.4
No Responsibility for Revolving Loans, Recitals, Etc
52
11.5
Action on Instructions of Lenders
52
11.6
Employment of Administrative Agents and Counsel
53
11.7
Reliance on Documents; Counsel
53
11.8
Administrative Agent’s Reimbursement and Indemnification
53
11.9
Notice of Event of Default
54
11.1
Rights as a Lender
54
11.11
Lender Credit Decision, Legal Representation
54
11.12
Successor Administrative Agent
55
11.13
Delegation to Affiliates
55
11.14
Negative Pledge Agreement
56
11.15
No Advisory or Fiduciary Responsibility
56
ARTICLE XII SETOFF; RATABLE PAYMENTS
56
12.1
Setoff
56
12.2
Ratable Payments
57
ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
57
13.1
Successors and Assigns
57
13.2
Participations
58
13.3
Assignments
59
ARTICLE XIV NOTICES
60
14.1
Notices; Effectiveness; Electronic Communication.
60
ARTICLE XV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
DOCUMENT IMAGING
62
15.1
Counterparts; Effectiveness
62
15.2
Electronic Execution of Assignments
62
15.3
Document Imaging and Electronic Transactions
62
ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
62
16.1
CHOICE OF LAW
62
16.2
CONSENT TO JURISDICTION
62
16.3
WAIVER OF JURY TRIAL
63





G-4

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1 - Commitments
Schedule 5.1 – Subsidiaries
Schedule 5.12 – Other Names
EXHIBITS
Exhibit A – Form of Negative Pledge Agreement
Exhibit B – Form of Loan Request
Exhibit C – Form of Revolving Credit Note
Exhibit D – Form of Assignment and Assumption Agreement
Exhibit E – Form of Compliance Certificate
Exhibit F – Form of Notice of Authorized Borrowers
Exhibit G – Form of Authority to Debit Account








CREDIT AGREEMENT
This Credit Agreement (the “Agreement”), dated as of January 17, 2019, is among
INDEPENDENT BANK GROUP, INC., the Lenders and U.S. Bank National Association, a
national banking association, as Administrative Agent. The parties hereto agree
as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement:
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.
“Advance” means a borrowing of Revolving Loans.
“Affected Lender” is defined in Section 2.16.


G-5

--------------------------------------------------------------------------------




“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
“Aggregate Commitment” means the aggregate amount of the Commitments of all the
Lenders, as in effect from time to time. As of the date of this Agreement, the
Aggregate Commitment is $100,000,000.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Book Runner.
“Authority to Debit Account” means the Authority to Debit Account to be executed
by the Borrower and delivered to the Administrative Agent, substantially in the
form of Exhibit G.
“Authorized Officer” means any authorized officer set forth in a duly completed
Notice of Authorized Borrowers delivered by the Borrower to the Administrative
Agent, as in effect from time to time.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment in
effect at such time minus the aggregate principal amount of the Revolving Loans
outstanding at such time.
“Average Daily Principal Balance” means, for any Fiscal Quarter (or portion
thereof), the average daily principal balance of the Revolving Loans outstanding
during such Fiscal Quarter (or portion thereof).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Subsidiary” means Independent Bank, and any Person which is now or
hereafter an “insured depository institution” within the meaning of 12 U.S.C.
Section 1831(c), as amended, and which is now or hereafter “controlled” by the
Borrower within the meaning of 12 U.S.C. Section 1841(a), as amended.
“Borrower” means Independent Bank Group, Inc., a Texas corporation and a
registered bank holding company, and its successors and assigns.
“Borrowing Date” means a date on which an Advance is made hereunder.


G-6

--------------------------------------------------------------------------------




“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.
“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, any Lender or any
Affiliate of any of the foregoing (at the time such banking service is entered
into), including without limitation: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) stored value
cards, (f) automated clearing house or wire transfer services, or (g) treasury
management, including controlled disbursement, consolidated account, lockbox,
overdraft, return items, sweep and interstate depository network services.
“Change of Control” means (a) the acquisition by any Person, or two (2) or more
Persons acting in concert, of the beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 10% or more of the outstanding shares of voting
ownership interests of the Borrower, or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Borrower or any
Bank Subsidiary in one or a series of transactions to any Person, or two (2) or
more Persons acting in concert. “Change of Control” shall not include, however,
any of the foregoing transactions among Subsidiaries of the Borrower.
“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means all of the Property, if any, granted to the Lender as
collateral under the Loan Documents.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrower as set forth on Schedule 1, as it may be
modified (i) as a result of any assignment that has become effective pursuant to
Section 13.3(c), or (ii) otherwise from time to time pursuant to the terms
hereof.
“Commitment Fee Percentage” means 0.30%.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Consolidated Bank Subsidiaries” means the Bank Subsidiaries on a consolidated
basis.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium,


G-7

--------------------------------------------------------------------------------




rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two (2)
Business Days after the date such Revolving Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or waived, or (ii) pay to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days after the date when due, (b) has notified the
Borrower and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Revolving Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Deposits” is defined in Section 12.1.
“Dollar” and “$” means the lawful currency of the United States of America.
“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system of
the United States Securities and Exchange Commission.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of


G-8

--------------------------------------------------------------------------------




an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person except a natural Person, the Borrower, any
of the Borrower’s Affiliates or Subsidiaries or any Defaulting Lender or any of
its Subsidiaries; provided that such Person is in the business of making or
purchasing commercial loans similar to the Revolving Loans and has total assets
in excess of $500,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such Person in
its jurisdiction of organization.
“Employee Plan” means any savings, profit sharing, or retirement plan or any
deferred compensation contract or other plan maintained for employees of the
Borrower or its Subsidiaries and covered by Title IV of ERISA, including any
“multiemployer plan” as defined in ERISA.
“Environmental Law” means any local, state or federal law or other statute, law,
ordinance, rule, code, regulation, decree or order, presently in effect or
hereafter enacted, promulgated or implemented governing, regulating or imposing
liability or standards of conduct concerning the use, treatment, generation,
storage, disposal, discharge or other handling or release of any Hazardous
Substance.
“Environmental Liability” means all liability arising under, resulting from or
imposed by any Environmental Law and all liability imposed under common law with
respect to the use, treatment, generation, storage, disposal, discharge or other
handling or release of any Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” is defined in Article VIII.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) Taxes imposed on its overall net
income, franchise Taxes, and branch profits Taxes imposed on it, by the
respective jurisdiction under the laws of which such Lender or the
Administrative Agent is incorporated or is organized or in which its principal
executive office is located or, in the case of a Lender, in which such Lender’s
applicable Lending Installation is located, (ii) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to the laws in effect at the time such Non-U.S. Lender becomes a
party to this Agreement or designates a new Lending Installation, except in each
case to the extent that, pursuant to Section 3.4(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, or is attributable to


G-9

--------------------------------------------------------------------------------




the Non-U.S. Lender’s failure to comply with Section 3.4(f), and (iii) any U.S.
federal withholding taxes imposed by FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing
“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereof.
“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Fee Letter” means the Senior Credit Facility Fee Letter of even date herewith
from U.S. Bank National Association to, and accepted and agreed to by, the
Borrower.
“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower,
ending on the last day of March, June, September and December of each calendar
year.
“Fitch” means Fitch, Inc.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board and the
Securities and Exchange Commission acting through appropriate boards or
committees thereof for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
“Guaranteed Loan Amount” means, as of any date and with respect to each Bank
Subsidiary, 100% of the aggregate principal amount set forth in (a) Columns B
and C of item 11.f. on Schedule RC-N of the


G-10

--------------------------------------------------------------------------------




quarterly Consolidated Reports of Condition and Income for A Bank with Domestic
Offices Only – Federal Financial Institution Examination Counsel Form 041 most
recently filed by such Bank Subsidiary with the appropriate Regulatory
Authorities or (b) items PD940 and PD1040 on Schedule PD of the quarterly Thrift
Financial Report most recently filed by such Bank Subsidiary with the
appropriate Regulatory Authorities, as applicable.
“Guaranteed OREO Amount” means, as of any date and with respect to each Bank
Subsidiary, 100% of the aggregate principal amount set forth in (a) item 13.b.7
on Schedule RC-M of the quarterly Consolidated Reports of Condition and Income
for A Bank with Domestic Offices Only – Federal Financial Institution
Examination Counsel Form 041 most recently filed by such Bank Subsidiary with
the appropriate Regulatory Authorities or (b) item SI795 on Schedule SI of the
quarterly Thrift Financial Report most recently filed by such Bank Subsidiary
with the appropriate Regulatory Authorities, as applicable.
“Guaranty Bancorp Subordinated Obligations” means the collective reference to
the 5.75% Fixed-to-Floating Rate Subordinated Notes due 2026, Junior
Subordinated Debentures due 2033 and Junior Subordinated Debentures due 2034, in
each case issued by Guaranty Bancorp, a Delaware corporation and a registered
bank holding company, which were assumed by the Borrower on January *[1], 2019,
pursuant to the Agreement and Plan of Reorganization, dated as of May 22, 2018,
between the Borrower and Guaranty Bancorp, as amended, supplemented or otherwise
modified to and including such date.
“Hazardous Substance” means any pollutant, contaminant, waste, or toxic or
hazardous chemicals, wastes or substances, including asbestos, urea formaldehyde
insulation, petroleum, PCB’s, air pollutants, water pollutants, and other
substances defined as hazardous or toxic in, or subject to regulation under, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9061 et seq., Hazardous Substances Transportation Act, 49
U.S.C. § 1801, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq., the Toxic Substance Control Act of 1976, as amended, 15 U.S.C.
§ 2601 et seq., the Solid Waste Disposal Act, 42 U.S.C. § 3251 et seq., the
Clean Air Act, 42 U.S.C. § 1857 et seq., the Clean Water Act, 33 U.S.C. § 1251
et seq., Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001,
et seq., or any other statute, rule, regulation or order of any Governmental
Authority having jurisdiction over the control of such wastes or substances,
including without limitation the United States Environmental Protection Agency,
the United States Nuclear Regulatory Agency, and any applicable state department
or county department of health or similar entity.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
“Holding Company Indebtedness” means all (a) indebtedness of the Borrower for
borrowed money; (b) indebtedness for the deferred purchase price of property or
services for which the Borrower is liable, contingently or otherwise, as
obligor, guarantor or otherwise; (c) commitments by which the Borrower assures a
creditor against loss, including contingent reimbursement obligations of the
Borrower with respect to letters of credit; (d) obligations of the Borrower
which are evidenced by notes, acceptances or other instruments; (e) indebtedness
guaranteed in any manner by the Borrower, including guaranties in the form of an
agreement to repurchase or reimburse; (f) obligations of the Borrower under
leases which are or should be, in accordance with GAAP, recorded as capital
leases for which obligations the Borrower is liable, contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations the
Borrower assures a creditor against loss; (g) unfunded obligations of the
Borrower to any Employee Plan; (h) liabilities secured by any Lien on any
Property owned by the Borrower even though it has not assumed or otherwise
become liable for the payment thereof; and (i) other liabilities or obligations
of the Borrower which would, in accordance with GAAP, be included on the
liability portion of a balance sheet; provided that Holding


G-11

--------------------------------------------------------------------------------




Company Indebtedness shall not include any liabilities incurred by the Borrower
in the ordinary course of business (including any such liabilities arising under
Rate Management Transactions linked to interest rates or other financial
contracts that are entered into in the ordinary course of business that are
non-speculative in nature) and other liabilities which do not exceed $1,000,000.
“Indebtedness” means all (a) indebtedness of the Borrower or a Subsidiary for
borrowed money; (b) indebtedness for the deferred purchase price of property or
services for which the Borrower or a Subsidiary is liable, contingently or
otherwise, as obligor, guarantor or otherwise; (c) commitments by which the
Borrower or a Subsidiary assures a creditor against loss, including contingent
reimbursement obligations with respect to letters of credit; (d) obligations of
the Borrower or a Subsidiary which are evidenced by notes, acceptances or other
instruments; (e) indebtedness guaranteed in any manner by the Borrower or a
Subsidiary, including guaranties in the form of an agreement to repurchase or
reimburse; (f) obligations under leases which are or should be, in accordance
with GAAP, recorded as capital leases for which obligations the Borrower or a
Subsidiary is liable, contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which obligations the Borrower or a Subsidiary
assures a creditor against loss; (g) unfunded obligations of the Borrower or a
Subsidiary to any Employee Plan; (h) liabilities secured by any Lien on any
Property owned by the Borrower or any Subsidiary even though it has not assumed
or otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Borrower and its Subsidiaries which would, in accordance with
GAAP, be included on the liability portion of a balance sheet; provided that
Indebtedness shall not include any liabilities incurred by the Borrower in the
ordinary course of business (including any such liabilities arising under Rate
Management Transactions linked to interest rates or other financial contracts
that are entered into in the ordinary course of business that are
non-speculative in nature) and other liabilities which do not exceed) which do
not exceed $1,000,000.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Independent Bank” means Independent Bank, a Texas state chartered bank.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.14.
“LIBOR Loan” means each Revolving Loan to the extent the LIBOR Rate is the base
rate of interest for such Revolving Loan under this Agreement.
“LIBOR Rate” means an annual rate equal to 1.75% plus the greater of (a) zero
percent (0.0%) and (b) the one-month LIBOR rate quoted by the Administrative
Agent from Reuters Screen LIBOR01 Page or any successor thereto, which may be
designated by the Administrative Agent as provided below, which shall be that
one-month LIBOR rate in effect two Business Days prior to the Reprice Date,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation, such rate to be reset monthly on each Reprice
Date. If the initial Advance occurs other than on the Reprice Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two Business
Days prior to the date of the initial advance, which rate plus the percentage
described above shall be in effect until the next Reprice Date. The
Administrative Agent’s internal records of applicable interest rates (including


G-12

--------------------------------------------------------------------------------




without limitation the Administrative Agent’s designation of any successor
interest rate index if the rate index described above shall become temporarily
unavailable or shall cease to exist) shall be determinative in the absence of
manifest error.
“Lien” means any mortgage, pledge, hypothecation, assignment, collateral deposit
arrangement, encumbrance, lien (statutory or other), deed of trust, charge,
preference, priority, security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction.
“Liquid Assets” means, with respect to the Borrower (on a non-consolidated
basis), cash, reserves, and U.S. treasury securities or agency securities having
a maturity no longer than one year after the date of issuance and rated at least
AA+ by S&P and Fitch and Aa1 by Moody’s, in each case held by the Borrower or
maintained for the account of the Borrower at any member bank of the U.S.
Federal Reserve System.
“Loan Documents” means this Agreement and the Related Documents.
“Loan Loss Reserves” means, with respect to any Bank Subsidiary as at any date
of determination, the loan loss reserves of such Bank Subsidiary and its
consolidated Subsidiaries on a consolidated basis as of such date.
“Loan Request” is defined in Section 2.6.
“Material” means having or relating to meaningful consequences, and for purposes
of this Agreement shall be determined reasonably in light of the facts and
circumstances of the matter in question. The term “Materially” shall have a
correlative meaning.
“Material Adverse Effect” means (a) a Default, (b) a Materially adverse change
in the business, Property, operations, prospects or condition (financial or
otherwise) of the Borrower or any Bank Subsidiary, (c) the termination of any
Material agreement to which the Borrower or any Subsidiary is a party which
would have a Material adverse effect on the Borrower or any Bank Subsidiary, (d)
any Material impairment of the right to carry on the business as now or proposed
to be conducted by the Borrower or any Subsidiary, which would have a Material
effect on the Borrower or any Bank Subsidiary, or (e) any Material impairment of
the ability of the Borrower to perform the Obligations under this Agreement or
the Borrower or any Subsidiary under any Related Document to which it is a
party. A Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of an individual event and all other than existing events
would result in a Material Adverse Effect.
“Moody’s” means Moody’s Investors Service, Inc.
“Negative Pledge Agreement” means the Negative Pledge Agreement, in the form of
Exhibit A hereto, by and between the Borrower and the Administrative Agent for
the benefit of the Lenders, as amended, supplemented, modified, extended or
restated from time to time, pursuant to which the Borrower shall agree not to
pledge or grant a lien on the stock of any Bank Subsidiary to any Person.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


G-13

--------------------------------------------------------------------------------




“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 8701(a)(30) of the Code.
“Non-Performing Asset Amount” means, with respect to any Bank Subsidiary at any
time, the sum of all Non-Performing Loans plus OREO minus Guaranteed OREO Amount
of such Bank Subsidiary at such time.
“Non-Performing Loans” means, with respect to any Bank Subsidiary at any time,
the aggregate principal amount (including any capitalized interest) of all
nonaccruing loans of such Bank Subsidiary plus the aggregate principal amount of
all loans of such Bank Subsidiary that are ninety (90) days or more past due and
still accruing minus the Guaranteed Loan Amount of such Bank Subsidiary, in each
case at such time.
“Notice of Authorized Borrowers” means the Notice of Authorized Borrowers to be
executed by the Borrower and delivered to the Administrative Agent,
substantially in the form of Exhibit F.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Revolving Loans, all obligations in connection with Cash Management
Services, all Rate Management Obligations provided to the Borrower or any
Subsidiary by the Administrative Agent or any Lender or any Affiliate of any of
the foregoing, all accrued and unpaid fees, and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Administrative Agent or
to any Lender, or any indemnified party arising under the Loan Documents;
provided, that obligations in respect of Cash Management Services and Rate
Management Obligations shall only constitute “Obligations” if owed to the
Administrative Agent or if the Administrative Agent shall have received notice
from the relevant Lender not later than sixty (60) days after such Cash
Management Services or Rate Management Obligations have been provided.
“OCC” means the Office of the Comptroller of the Currency and any successor
thereof.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“OREO” means, of any Bank Subsidiary, all real estate other than premises owned
or controlled by such Bank Subsidiary and its consolidated Subsidiaries and
direct and indirect investments of such Bank Subsidiary and Subsidiaries in real
estate ventures, in each case to the extent included in OREO Amount.
“OREO Amount” means, of each Bank Subsidiary as of any date of determination,
100% of the aggregate principal amount set forth in item 3.f. on Schedule RC-M
of the quarterly Consolidated Reports of Condition and Income for A Bank with
Domestic Offices Only – Federal Financial Institution Examination Counsel Form
041 most recently filed by such Bank Subsidiary with the appropriate Regulatory
Authorities.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Participant” is defined in Section 13.2(a).
“Participant Register” is defined in Section 13.2(c).


G-14

--------------------------------------------------------------------------------




“PATRIOT Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended from time to time, and any successor statute.
“Payment Date” means the first day of each month, provided, that if such day is
not a Business Day, the Payment Date shall be the immediately preceding Business
Day.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereof.
“Permitted Liens” means: (a) Liens for Taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate cash reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
Material adverse impact upon the ownership and use of the affected Property; (c)
Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) Liens in favor of the Administrative Agent for the benefit of
the Lenders pursuant to the Loan Documents; (e) Liens evidenced by conditional
sales, purchase money mortgages or other title retention agreements on machinery
and equipment (acquired in the ordinary course of business and otherwise
permitted to be acquired hereunder) which are created at the time of the
acquisition of Property solely for the purposes of securing the Indebtedness
incurred to finance the cost of such Property, provided no such Lien shall
extend to any Property other than the Property so acquired and identifiable
proceeds; (f) government deposit security pledges; (g) liens and pledges made in
connection with repurchase agreements entered into by any Bank Subsidiary; (h)
Liens existing on any asset of any Person at the time such Person is acquired by
or is combined with any of the Borrower’s Subsidiaries, provided the Lien was
not created in contemplation of that event; (i) Liens on Property required by
Regulation W promulgated by the Federal Reserve System; (j) Liens in the
ordinary course of business in favor of any Federal Reserve Bank or the United
States Treasury; (k) Liens in the ordinary course of business in favor of any
Federal Home Loan Bank; (l) Liens not otherwise permitted by the foregoing
clauses of this definition securing Indebtedness (other than indebtedness
represented by the Revolving Credit Notes) in an aggregate principal amount at
any time outstanding not to exceed $50,000,000; (m) Liens incidental to the
conduct of business or ownership of Property of any of the Borrower’s
Subsidiaries which do not in the aggregate Materially detract from the value of
the Property of the Borrower’s Subsidiaries or Materially impair the use thereof
in business operations; and (n) Liens arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any of the foregoing Liens.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Prime Rate” means the interest rate publicly announced by U.S. Bank from time
to time in Minneapolis, Minnesota (or any other bank that may serve as a
successor administrative agent under the Loan Documents) as its prime rate for
interest rate determinations, which is solely a reference rate and may be at,
above or below the rate or rates at which U.S. Bank (or such other bank acting
as successor administrative agent) lends to other Persons. Any change in the
Prime Rate shall become effective as of


G-15

--------------------------------------------------------------------------------




the opening of business on the day on which such change is publicly announced by
U.S. Bank (or such other bank acting as successor administrative agent).
“Prime Rate Advance” means an Advance which, except as otherwise provided in
Section 2.8, bears interest at the Prime Rate.
“Property” means any interest of any Person of any kind in property or assets,
whether real, personal, mixed, tangible or intangible, wherever located, and
whether now owned or subsequently acquired or arising and in the products,
proceeds, additions and accessions thereof or thereto.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) the aggregate outstanding amount of such
Lender’s Revolving Loans at such time by (b) the aggregate outstanding amount of
all Revolving Loans at such time; and provided, further, that when a Defaulting
Lender shall exist, “Pro Rata Share” shall mean the percentage of the Aggregate
Commitment (disregarding any Defaulting Lender’s Commitment) represented by such
Lender’s Commitment (except that no Lender is required to fund or participate in
Revolving Loans to the extent that, after giving effect thereto, the aggregate
amount of its outstanding Revolving Loans would exceed the amount of its
Commitment (determined as though no Defaulting Lender existed)).
“Purchasers” is defined in Section 13.3(a).
“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Register” is defined in Section 13.3(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation W” means Regulation W of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors implementing
Section 23A and 23B of the Federal Reserve Act.


G-16

--------------------------------------------------------------------------------




“Regulatory Authority” means any state, federal or other Governmental Authority,
agency or instrumentality, including the FDIC, the Federal Reserve Board, the
OCC, Texas Department of Banking, and the Securities and Exchange Commission,
responsible for the examination and oversight of the Borrower and each Bank
Subsidiary.
“Related Documents” means the Revolving Credit Note, the Negative Pledge
Agreement, and all other instruments, agreements, certificates, and other
documents, now or in the future, executed by or on behalf of the Borrower, any
Subsidiary or any guarantor in connection with the Agreement or any of the
foregoing, any of the Obligations, or any of the transactions contemplated under
the Agreement or any of the foregoing, all as amended, supplemented, modified or
extended from time to time.
“Reports” is defined in Section 10.6(a).
“Reprice Date” means the first day of each month.
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the aggregate outstanding
Revolving Loans; provided that, if at any time there shall be fewer than three
Lenders, “Required Lenders” shall mean all Lenders. The Commitments and
Revolving Loans of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Requirements of Law” means as to any matter or Person, the Certificate or
Articles of Incorporation and Bylaws or other organizational or governing
documents of such Person, and any law (including any Environmental Law),
ordinance, treaty, rule, regulation, order, decree, determination or other
requirement having the force of law relating to such matter or Person and, where
applicable, any interpretation thereof by any Governmental Authority.
“Restricted Payments” means (a) dividends or other distributions by the Borrower
or any Subsidiary based upon the equity interests of the Borrower or any
Subsidiary (except (i) dividends payable to the Borrower or any Subsidiary by
any Subsidiary and (ii) dividends payable solely in equity interests of the
Borrower), (b) any other distribution by the Borrower in respect of the equity
interests of the Borrower, whether now or hereafter outstanding, either directly
or indirectly, whether in cash or property or otherwise, and (c) payment of
management fees by the Borrower or any Subsidiary to any Affiliate of the
Borrower or any such Subsidiary, either directly or indirectly, whether in cash
or property or otherwise (but excluding (i) management fees paid among the
Borrower and its Subsidiaries in the ordinary course of business, (ii) fees paid
by and among the Borrower and its Subsidiaries consistent with past practices,
and (iii) payments by the Borrower and its Subsidiaries pursuant to the
Borrower’s or such Subsidiaries’ Supplemental Executive Retirement Plans,
provided such payments are consistent with past practices).
“Return on Average Assets” means, for the Consolidated Bank Subsidiaries as at
the end Fiscal Quarter (or portion thereof), the quotient, expressed as a
percentage, obtained by dividing the net income of the Consolidated Bank
Subsidiaries for such Fiscal Quarter by the average total daily assets of the
Consolidated Bank Subsidiaries during such Fiscal Quarter (or portion thereof).
“Revolving Credit Note” is defined in Section 2.10(d).
“Revolving Loans” has the meaning set forth in Section 2.1.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations


G-17

--------------------------------------------------------------------------------




promulgated by regulatory authorities outside the United States, including
transition rules, and, in each case, any amendments to such regulations.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SBLF Preferred Stock” means senior perpetual noncumulative preferred stock (or
equivalent securities) of the Borrower that is funded by the U.S. Treasury
Department out of the Small Business Lending Fund established under the Small
Business Jobs Act of 2010.
“Share Repurchase Program” means the Borrower’s Share Repurchase Program,
established by the Borrower on October 24, 2018, providing for the repurchase by
the Borrower of up to $75,000,000 of its shares of common stock.
“Share Repurchases” means the purchase and cancellation by the Borrower of up to
$75,000,000 of its shares of common stock pursuant to the Share Repurchase
Program.
“Special Event” means, with respect to any subordinated indebtedness of the
Borrower, the occurrence of any of the following: (a) a change or prospective
change in law occurs that could prevent the Borrower from deducting interest
payable on such subordinated indebtedness for U.S. federal income tax purposes;
(b) an event that precludes such subordinated indebtedness from being recognized
as Tier 2 capital for regulatory capital purposes; and (c) the Borrower is
required to register as an investment company under the Investment Company Act
of 1940, as amended.
“Stated Rate” is defined in Section 2.17.
“Subordinated Indebtedness” means (a) Indebtedness of the Borrower that (i) is
evidenced by bonds or notes, (ii) at or before the time of issuance or
distribution, is fully subordinated in right of payment to the Obligations and
any instruments or securities issued in substitution of, or exchange for, all or
any portion of the Obligations, (iii) does not have the benefit of any
obligation of any Person (whether as issuer, guarantor or otherwise), (iv) is
unsecured, (v) does not contain any financial covenants and does not contain any
other terms which are more burdensome to the Borrower, this Agreement or the
Related Documents, and (vi) is not subject to optional or mandatory redemption
or prepayment, except for optional redemption or prepayment in connection with
the occurrence of a Special Event, and (vii) does not mature prior to the date
that is five (5) years after the date of its issuance, and (b) the Guaranty
Bancorp Subordinated Obligations.
“Subsidiary” means as to any Person, a Bank Subsidiary, a corporation, limited
liability Borrower, partnership, association, joint venture or other entity of
which shares of stock, membership interests or other voting interests having
voting power (other than stock having such power only by reason of the happening
of a contingency that has not occurred) sufficient to elect a majority of the
board of directors or other managers of such entity are at the time owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
the term “Subsidiary” shall mean a Subsidiary of the Borrower and shall include
all Bank Subsidiaries.


G-18

--------------------------------------------------------------------------------




“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Termination Date” means January 17, 2020, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.
“Texas Ratio” means, of the Consolidated Bank Subsidiaries as at any date of
determination, the ratio (expressed as a percentage rounded to two decimal
places) of (a) the Non-Performing Asset Amount of the Consolidated Bank
Subsidiaries to (b) (i) the aggregate amount of total equity capital of Borrower
and its Subsidiaries as at such date of determination, plus (ii) the amount of
Loan Loss Reserves as at such date of determination, minus (iii) the aggregate
amount of all disallowed goodwill and other intangible assets of the Borrower
and its Subsidiaries as at the date of determination.
“Total Risk-Based Capital Ratio” means the Total Risk-Based Capital Ratio
determined in accordance with the rules and regulations of the appropriate
Regulatory Authority as from time to time in effect, and any successor or other
regulation or official interpretation of said Regulatory Authority relating
thereto.
“Transferee” is defined in Section 13.3(e).
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect and codified in the State of New York; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Administrative Agent’s security interest in any
Collateral for the benefit of the Lenders is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Except as otherwise expressly stated, each
reference to an “Article”, “Section”, “Schedule”, or “Exhibit” shall be deemed
to refer to an “Article”, “Section”, “Schedule”, or “Exhibit” of or to this
Agreement, as applicable.


G-19

--------------------------------------------------------------------------------




For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
ARTICLE II
THE CREDITS
2.1    Commitment. From and including the date of this Agreement and prior to
the Termination Date, each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make loans (“Revolving Loans”) to the Borrower,
provided that, after giving effect to the making of each such Revolving Loan,
(a) the aggregate outstanding amount of such Lender’s Revolving Loans shall not
exceed its Commitment, and (b) the aggregate outstanding amount of the Revolving
Loans shall not exceed the Aggregate Commitment. All Revolving Loans shall be
made in Dollars. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow the Revolving Loans at any time prior to the
Termination Date. Unless previously terminated, the Commitments shall terminate
on the Termination Date.
2.2    Required Payments; Termination. If at any time (i) the aggregate amount
of the outstanding Revolving Loans of any Lender exceeds the amount of such
Lender’s Commitments, or (ii) the aggregate outstanding amount of the Revolving
Loans exceeds the Aggregate Commitment, the Borrower shall immediately make a
payment on the Revolving Loans sufficient to eliminate such excess. The
outstanding Revolving Loans and all other unpaid Obligations under this
Agreement and the Related Documents shall be paid in full by the Borrower on the
Termination Date.
2.3    Ratable Revolving Loans. Each Advance hereunder shall consist of
Revolving Loans made by the several Lenders ratably according to their Pro Rata
Shares. Except as otherwise provided in Section 3.3, the Advances shall be LIBOR
Loans.
2.4    Minimum Amount of Each Advance. Each Advance shall be in an amount equal
to the lesser of (a) the minimum amount of $100,000 and incremental amounts in
integral multiples of $100,000 and (b) the amount of the Available Aggregate
Commitment.
2.5    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Revolving Loans or Revolving Loans
in a minimum aggregate amount of $100,000 and incremental amounts in integral
multiples of $100,000, upon at least three (3) Business Days’ prior written
notice to the Administrative Agent.
2.6    Method of Borrowing. The Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit B (a “Loan Request”) not later than
10:00 a.m. (New York City time) on the Borrowing Date of each Advance, two (2)
Business Days before the Borrowing Date for such Advance, specifying:
(a)    the Borrowing Date, which shall be a Business Day, of such Advance, and
(b)    the aggregate amount of such Advance.


G-20

--------------------------------------------------------------------------------




Not later than 12:00 noon (New York City time) on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available to the Administrative Agent at its address specified
pursuant to Article XIV. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.
2.7    Interest Rates. Prior to an Event of Default, and except as otherwise
provided herein, each Revolving Loan shall bear interest on the unpaid principal
balance before maturity (whether upon demand, acceleration, default or
otherwise) at the rate per annum equal to the LIBOR Rate for each day such
Revolving Loan shall be outstanding.
2.8    Rates Applicable After Event of Default. During the continuance of an
Event of Default, the Required Lenders may, at their option, by notice from the
Administrative Agent to the Borrower (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 9.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
each Revolving Loan and the principal amount of each other Obligation shall bear
interest at the rate of three percent (3%) per annum in excess of the applicable
rates set forth in this Agreement. After an Event of Default has been waived,
the interest rate applicable to the Revolving Loans (and any such Obligations)
shall revert to the rates applicable prior to the occurrence of an Event of
Default.
2.9    Method of Payment. All payments of the Obligations under this Agreement
and the Related Documents shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Administrative Agent at the
Administrative Agent’s address specified pursuant to Article XIV, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrower, by 12:00 noon (New York City time) on
the date when due and shall (except as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the Lenders.
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
U.S. Bank for each payment of principal, interest, and fees as it becomes due
hereunder.
2.10    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Revolving Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Revolving Loan made hereunder, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.


G-21

--------------------------------------------------------------------------------




(d)    The Revolving Loans of each Lender may, at the request of a Lender, be
evidenced by a promissory note substantially in the form of Exhibit C (each a
“Revolving Credit Note”). Upon receipt of any such request, the Borrower shall
prepare, execute and deliver to such Lender such a Revolving Credit Note or
Revolving Credit Notes payable to the order of such Lender in such form.
Thereafter, the Revolving Loans evidenced by such Revolving Credit Note or
Revolving Credit Notes and interest thereon shall at all times (prior to any
assignment pursuant to Section 13.3) be represented by one or more Revolving
Credit Notes payable to the order of the payee named therein.
2.11    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend Advances and to transfer funds based on
telephonic notices made by any Person or Persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Loan Requests to be given telephonically. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation (which may include
e-mail) of each telephonic notice authenticated by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error. The parties agree to
prepare appropriate documentation to correct any such error within ten (10) days
after discovery by any party to this Agreement.
2.12    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Advance shall be payable on each Payment Date, commencing with the first such
Payment Date to occur after the date hereof and at the Termination Date.
Interest accrued pursuant to Section 2.8 shall be payable on demand. Interest on
all Advances and fees shall be calculated for actual days elapsed on the basis
of a 360-day year. Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to 12:00 noon (New York City time) at the place of payment. If any payment of
principal of, or interest on, an Advance shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day.
2.13    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Loan Request and repayment notice received
by it hereunder.
2.14    Lending Installations. Each Lender may book its Revolving Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Revolving Loans and any Revolving Credit Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Lending Installation. Each Lender may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIV, designate replacement or
additional Lending Installations through which Revolving Loans will be made by
it and for whose account Revolving Loan payments are to be made.
2.15    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (a)
in the case of a Lender, the proceeds of a Revolving Loan or (b) in the case of
the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative


G-22

--------------------------------------------------------------------------------




Agent the amount so made available together with interest thereon in respect of
each day during the period commencing on the date such amount was so made
available by the Administrative Agent until the date the Administrative Agent
recovers such amount at a rate per annum equal to (y) in the case of payment by
a Lender, the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (z) in the case of payment by the Borrower, the
interest rate applicable to the Revolving Loans.
2.16    Replacement of Lender. If the Borrower is required pursuant to Sections
3.1, 3.2 or 3.4 to make any additional payment to any Lender or if any Lender
defaults in its obligation to make a Revolving Loan or declines to approve an
amendment or waiver that is approved by the Required Lenders or otherwise
becomes a Defaulting Lender (any Lender so affected an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Event of Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (a) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash at par the Revolving Loans and
other Obligations due to the Affected Lender under this Agreement and the
Related Documents pursuant to an assignment substantially in the form of Exhibit
D and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 13.3 applicable to assignments, and (b)
the Borrower shall pay to such Affected Lender in same day funds on the day of
such replacement all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.4.
2.17    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.17 shall govern and
control over every other provision of this Agreement and the Related Documents
which conflicts or is inconsistent with this Section 2.17, even if such
provision declares that it controls. As used in this Section 2.17, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (y) any interest in excess of the maximum amount of non-usurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (z) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any Related Document exceeds
the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement


G-23

--------------------------------------------------------------------------------




and the Related Documents which directly or indirectly relate to interest shall
ever be construed without reference to this Section 2.17, or be construed to
create a contract to pay for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any Revolving
Loan or any other Obligation outstanding hereunder or under the Related
Documents is shortened by reason of acceleration of maturity as a result of any
Event of Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason any Lender at any
time, including but not limited to, the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the Highest
Lawful Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s Obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.
2.18    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Revolving Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; sixth, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the amount of the outstanding Revolving Loans of such
Lenders to the aggregate amount of the outstanding Revolving Loans of all
Lenders equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Revolving Loans; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Revolving
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (B) such Revolving Loans were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to


G-24

--------------------------------------------------------------------------------




pay the Revolving Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Revolving Loans of such Defaulting Lender
until such time as all Revolving Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.18(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
YIELD PROTECTION; TAXES
3.1    Yield Protection. If, after the date of this Agreement, there occurs any
Change in Law which:
(a)    subjects any Lender or any applicable Lending Installation or the
Administrative Agent to any Taxes (other than with respect to Indemnified Taxes,
Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to LIBOR Loans), or
(c)    imposes any other condition (other than Taxes), cost or expense affecting
this Agreement or the Revolving Loans made by such Lender or participation
therein,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Revolving Loans or Commitment or to reduce the amount
received by such Person in connection with such Revolving Loans or Commitment,
then, within fifteen (15) days after demand by such Person, the Borrower shall
pay such Person, as the case may be, such additional amount or amounts as will
compensate such Person for such increased cost or reduction in amount received.
Failure or delay on the part of any such


G-25

--------------------------------------------------------------------------------




Person to demand compensation pursuant to this Section 3.1 shall not constitute
a waiver of such Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Person pursuant to this Section
3.1 for any increased costs or reductions suffered more than 270 days prior to
the date that such Person notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Person’s intention to claim
compensation therefor; provided further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
3.2    Changes in Capital Adequacy Regulations. If a Lender determines that the
amount of capital or liquidity required or expected to be maintained by such
Lender or any Lending Installation of such Lender, or any corporation or holding
company controlling such Lender is increased as a result of (a) a Change in Law
or (b) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days after demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender determines is attributable to this Agreement, its
outstanding Revolving Loans or its Commitment to make Revolving Loans, as the
case may be, hereunder (after taking into account such Lender’s policies as to
capital adequacy or liquidity), in each case that is attributable to such Change
in Law or change in the Risk-Based Capital Guidelines, as applicable. Failure or
delay on the part of such Lender to demand compensation pursuant to this Section
3.2 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender pursuant to this Section 3.2 for any shortfall suffered more than 270
days prior to the date that such Lender notifies the Borrower of the Change in
Law or change in the Risk-Based Capital Guidelines giving rise to such shortfall
and of such Lender’s intention to claim compensation therefor; provided further,
that if the Change in Law or change in Risk-Based Capital Guidelines giving rise
to such shortfall is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof
3.3    Availability of Types of Advances; Adequacy of Interest Rate. If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund LIBOR Loans are not available to such
Lenders in the relevant market or the Administrative Agent, in consultation with
the Lenders, determines that the interest rate applicable to LIBOR Loans is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining LIBOR Loans, then the Administrative Agent shall suspend the
availability of LIBOR Loans and require any affected LIBOR Loans to be repaid or
converted to Prime Rate Advances.
3.4    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the Borrower
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.4) the applicable Lender or the Administrative Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


G-26

--------------------------------------------------------------------------------




(b)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Borrower shall indemnify the applicable Lender or the Administrative
Agent, within fifteen (15) days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.4) payable or paid by such Lender or the Administrative Agent or
required to be withheld or deducted from a payment to such Lender or the
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.2(c) relating to the maintenance of a Participant Register, and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.4, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    (i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.4(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion,


G-27

--------------------------------------------------------------------------------




execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 or IRS Form W-8BEN-E
certifying that such Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 981(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 981(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 981(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 981(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the


G-28

--------------------------------------------------------------------------------




applicable reporting requirements of FATCA (including those contained in Section
1571(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1571(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.4 (including by the payment of additional amounts
pursuant to this Section 3.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.4 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.5    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Revolving Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.4 or to avoid the unavailability of LIBOR Loans under
Section 3.3, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2 or 3.4. Such written statement shall
set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a LIBOR Loan shall be calculated as
though each Lender funded its LIBOR Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the


G-29

--------------------------------------------------------------------------------




LIBOR Rate applicable to such Revolving Loan, whether in fact that is the case
or not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2 and 3.4 shall survive payment of the Obligations and termination of this
Agreement.
3.6    Break-Funding Compensation. In the event any Lender shall incur any loss,
cost, expense or premium (including any loss of profit or loss, cost, expense or
premium incurred by reason of the liquidation or reemployment of deposits or
other funds acquired or contracted to be acquired by the Lender to fund or
maintain LIBOR Loans or the relending or reinvesting of such deposits or other
funds or amounts paid or prepaid to the Lender), as a result of any failure by
the Borrower to borrow any LIBOR Loan on the date specified in the applicable
Loan Request given pursuant to this Agreement; then upon the demand of the
Lender, the Borrower shall pay to the Lender such amount as will reimburse the
Lender for such loss, cost, expense or premium. If the Lender requests such a
reimbursement it shall provide the Borrower with a certificate setting forth the
computation of the loss, cost, expense or premium giving rise to the request for
reimbursement in reasonable detail and such certificate shall be deemed prima
facie correct.
ARTICLE IV
CONDITIONS PRECEDENT
4.1    Initial Advances. In addition to the terms and conditions set forth in
Section 4.2, the obligation of the Lenders to make the initial Advance is
conditioned on the Administrative Agent receiving, prior to or on the date of
such Advance, each of the following items in form, detail and content reasonably
satisfactory to the Administrative Agent, each Lender, and its counsel:
(a)    a duly executed Revolving Credit Note for each Lender which has requested
the same;
(b)    a certificate of the secretary or an assistant secretary of the Borrower
and each of its Subsidiaries (i) certifying an attached complete and correct
copy of its bylaws; (ii) solely in the case of the Borrower, certifying an
attached complete and correct copy of resolutions duly adopted by the Borrower’s
board of directors which have not been amended since their adoption and remain
in full force and effect, authorizing the execution, delivery and performance of
this Agreement and the Related Documents to which it is a party; (iii) solely in
the case of Independent Bank, certifying an attached copy of its certificate of
formation, and in the case of the Borrower and each other Subsidiary, certifying
that the articles of incorporation or charter attached to the applicable
certificate of the Office of the Secretary of State of incorporation delivered
pursuant to Section 4.1(d) hereof are complete and correct and have not been
amended since the date of the last date of amendment thereto indicated on such
certificate of the secretary of state; and (iv) certifying as to the incumbency
and specimen signature of each officer executing this Agreement and all other
Related Documents to which it is a party, and including a certification by
another officer as to the incumbency and signature of the secretary or assistant
secretary executing the certificate;
(c)    an opinion of counsel for the Borrower in form and substance reasonably
satisfactory to the Administrative Agent, its counsel, and each Lender;
(d)    certificates of status or good standing for the Borrower and each
Subsidiary issued by the applicable Office of the Secretary of State of
incorporation or organization and the respective state, if any, in which the
Borrower’s or such Subsidiary’s principal place of business is located, and
certified copies of the articles of incorporation for the Borrower and each
Subsidiary, all issued by the Office of the


G-30

--------------------------------------------------------------------------------




Secretary of State of the state of the Borrower’s or such Subsidiary’s
incorporation, as applicable, within thirty (30) days of the date hereof;
(e)    certification that there are no (i) Material Liens of record on the
Property of the Borrower only (and not any of its Subsidiaries) other than
Permitted Liens and (ii) Material Liens of record on the Property of any Bank
Subsidiary other than Permitted Liens;
(f)    a duly executed Negative Pledge Agreement;
(g)    a duly executed Notice of Authorized Borrowers; and
(h)    a duly executed Authority to Debit Account.
4.2    Each Advance. The obligation of the Lenders to make each Advance is
subject to the satisfaction, on the date of making such Advance, of the
following conditions:
(a)    receipt by the Administrative Agent of a Loan Request executed by the
Borrower;
(b)    since the date of the most recent financial statements referred to in
Section 6.3, no event or condition shall have occurred and be continuing that
constitutes a Material Adverse Effect;
(c)    all of the representations, warranties and acknowledgments of the
Borrower contained in this Agreement and the Related Documents shall be true and
accurate in all Material respects as if made on such date (except for
representations, warranties and acknowledgments which speak as of a particular
date);
(d)    there shall not exist on such date any Default and no Default shall occur
as the result of the making or incurring of such Obligation;
(e)    the aggregate principal amount of all Revolving Loans outstanding
together with the amount of any Advance requested shall not exceed the Aggregate
Commitment;
(f)    each of the Loan Documents shall remain in full force and effect; and
(g)    the Borrower shall not be in default of any agreement of any type with
any Lender.
Each Loan Request with respect to a Revolving Loan shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(b), (c), and (d) have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1    Organization, Qualification and Subsidiaries. The Borrower is lawfully
existing and in good standing as a Texas corporation and as a registered bank
holding company. The Borrower and each Subsidiary are lawfully existing and in
good standing under the laws of their respective jurisdiction of incorporation
or organization, and are duly qualified, in good standing and authorized to do
business in each jurisdiction where failure to do so might have a Material
adverse impact on the consolidated assets, condition or prospects of such
Subsidiary or the Borrower. The Borrower has the corporate power and


G-31

--------------------------------------------------------------------------------




authority and all necessary licenses, permits and franchises to borrow
hereunder, and the Borrower and each Subsidiary has the corporate power and
authority and all necessary licenses, permits and franchises to own its assets
and conduct its business as presently conducted. All of the issued and
outstanding capital stock of the Borrower and each of its Subsidiaries has been
validly issued and is fully paid and non‑assessable. Except as set forth on
Schedule 5.1 attached hereto, as of the date hereof, the Borrower has no
Subsidiaries and the Borrower does not own, directly or indirectly, any
outstanding shares of any class of capital stock of any other Person.
5.2    Financial Statements. The Borrower’s (a) year-end audited financial
statements for December 31, 2017, audited by RSM US LLP, and (b) quarter-end
unaudited financial statements for the three-month period ended
September 30, 2018, were prepared in accordance with GAAP consistently applied
throughout the applicable period, excepting any change in accounting methodology
and/or business combination reporting resulting from the adoption of new
accounting guidance, and present fairly in all Material respects the financial
condition of the Borrower and its consolidated Subsidiaries as of such dates and
the results of its operations and cash flows for the periods then ended. The
balance sheets and footnotes thereto show all known Material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the
respective dates thereof in accordance with GAAP. There has been no Material
Adverse Effect since the date of the latest of such statements. The Fiscal Year
of the Borrower and each Subsidiary begins on January 1.
5.3    Authorization. The making, execution, delivery and performance of this
Agreement and the Related Documents by the Borrower have each been duly
authorized by all necessary corporate action. The valid execution, delivery and
performance of this Agreement, the Related Documents and the transactions
contemplated hereby and thereby, are not and will not be subject to any
approval, consent or authorization of any Governmental Authority. This Agreement
and the Related Documents are the valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except to the extent enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect which affect creditors’ rights generally; (b) legal and equitable
limitations on the availability of injunctive relief, specific performance, and
other equitable remedies, and (c) general principles of equity and applicable
laws or court decisions limiting the enforceability of particular provisions.
5.4    Absence of Conflicting Obligations. The making, execution, delivery and
performance of this Agreement and the Related Documents, and compliance with
their respective terms, do not violate or constitute a default, breach or
violation under any Requirements of Law or any covenant, indenture, deed, lease,
contract, agreement, mortgage, deed of trust, note or instrument to which the
Borrower or any of its Subsidiaries is a party or by which it is bound.
5.5    Taxes. The Borrower and each Subsidiary have filed all federal, state,
foreign and local Tax returns which were required to be filed, except those
returns for which the due date has been validly extended. The Borrower and each
Subsidiary have paid or made provisions for the payment of all Taxes,
assessments, fees and other governmental charges owed, and no Material Tax
deficiencies have been assessed, or to the Borrower’s knowledge after due
inquiry, proposed or threatened against the Borrower or its Subsidiaries. The
federal income Tax liability of the Borrower and its Subsidiaries has been paid
for all taxable years up to and including the taxable year ended
December 31, 2016, and there is no pending or, to the Borrower’s knowledge,
threatened Material Tax controversy or dispute as of the date hereof.
5.6    Absence of Litigation. There is no pending or, to the knowledge of the
Borrower, threatened litigation or administrative proceeding at law or in equity
which would, if adversely determined, result in


G-32

--------------------------------------------------------------------------------




a Material Adverse Effect, and, to the best of the Borrower’s knowledge after
due inquiry, there are no presently existing facts or circumstances likely to
give rise to any such litigation or administrative proceeding.
5.7    Accuracy of Information. All information, certificates or statements
given or made by or on behalf of the Borrower to the Administrative Agent or any
Lender in writing in connection with or pursuant to this Agreement and the
Related Documents were accurate, true and complete in all Material respects when
given, continue to be accurate, true and complete in all Material respects as of
the date hereof (except for information, certificates or statements which speak
as of a specific date), and do not contain any untrue statement or omission of a
Material fact necessary to make the statements herein or therein not misleading.
There is no fact known to the Borrower on the date of execution and delivery of
this Agreement which is not set forth in this Agreement, the Related Documents
or other documents, certificates or statements furnished to the Administrative
Agent or any Lender by or on behalf of the Borrower in connection with the
transactions contemplated hereby and which will, or which in the future may (so
far as the Borrower can reasonably foresee), cause a Material Adverse Effect.
5.8    Ownership of Property. The Borrower and each of its Subsidiaries has good
and marketable title to all of its Material Property, including the Property
reflected in the Borrower’s consolidated balance sheets most recently delivered
to or received by the Administrative Agent. There are no Material Liens of any
nature on any of the Property of the Borrower and its Subsidiaries except
Permitted Liens. All Property useful or necessary in the Borrower’s and its
Subsidiaries’ business, whether leased or owned, is in adequate condition and,
to the best of the Borrower’s knowledge after due inquiry, conforms in all
Material respects to all applicable Requirements of Law. The Borrower and each
Subsidiary owns (or is licensed to use) and possesses all such patents,
trademarks, trade names, service marks, copyrights and rights with respect to
the foregoing as are reasonably necessary for the conduct of the businesses of
the Borrower and such Subsidiaries as now conducted and proposed to be conducted
without, individually or in the aggregate, any infringement upon rights of other
Persons.
5.9    Federal Reserve Regulations. The Borrower and its Subsidiaries will not,
directly or indirectly use any proceeds of the Obligations to: (a) purchase or
carry any “margin stock” within the meaning of Regulation U; (b) extend credit
to other Persons for any such purpose or refund Indebtedness originally incurred
for any such purpose, except in compliance with all Requirements of Law; or
(c) otherwise take or permit any action which would involve a violation of
Section 8 of the Securities Exchange Act of 1934, as amended, or any regulation
of the Board of Governors of the Federal Reserve System.
5.10    ERISA. The Borrower and each of its Subsidiaries and anyone under common
control with the Borrower under Section 4001(b) of ERISA is in compliance in all
Material respects with the applicable provisions of ERISA and, except where any
such occurrence would not cause a Material Adverse Effect: (a) no “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975 of the Code has
occurred; (b) no “reportable event” as defined in Section 4043 of ERISA has
occurred; (c) no “accumulated funding deficiency” as defined in Section 302 of
ERISA (whether or not waived) has occurred; (d) there are no unfunded vested
liabilities of any Employee Plan administered by the Borrower or its
Subsidiaries; and (e) the Borrower and its Subsidiaries or the plan sponsor have
timely filed all returns and reports required to be filed for each Employee
Plan.
5.11    Places of Business. As of the date hereof, the principal place of
business and chief executive office of the Borrower is located at the address
specified in Section 14.1 for the Borrower, and the corporate


G-33

--------------------------------------------------------------------------------




books and records of the Borrower are located and hereafter shall continue to be
located at the Borrower’s principal place of business and chief executive
office.
5.12    Other Names. Except as provided on Schedule 5.12 hereto, the business
conducted by the Borrower (and not of its Subsidiaries) has not been conducted
under any other corporate, trade or fictitious name during the last five years,
and following the date hereof the Borrower will not conduct its business under
any other corporate, trade or fictitious name unless the Borrower shall have
delivered at least thirty (30) days’ prior written notice to the Administrative
Agent of such name change.
5.13    Not an Investment Company. The Borrower is not (a) an “investment
company” or a company “controlled by an investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (b) a “holding company” or
a “subsidiary” of a “holding company” or an “affiliate of a “holding company”
within the meaning of the Public Utility Holding Company Act of 2005.
5.14    No Defaults. Neither the Borrower nor any Subsidiary is in default under
or in violation of (a) any Requirements of Law, (b) any covenant, indenture,
deed, lease, agreement, mortgage, deed of trust, note or other instrument to
which the Borrower or any Subsidiary is a party or by which the Borrower or any
Subsidiary is bound, or to which any of its Property is subject, or (c) any
Indebtedness; or if any default or violation under Sections 5.14(a), (b) or (c)
exists, the failure to cure such default or violation would not result in a
Material Adverse Effect.
5.15    Environmental Laws. The business of the Borrower and each of its
Subsidiaries has been operated in all Material respects in compliance with all
Environmental Laws and neither the Borrower nor any Subsidiary is subject to any
known Environmental Liability relating to the conduct of its business or the
ownership of its Property and no facts or circumstances are known by the
Borrower, after due inquiry, to exist which could give rise to such
Environmental Liabilities, except for such Environmental Liabilities that in the
aggregate would not cause a Material Adverse Effect. No notice has been served
on the Borrower or any Subsidiary claiming any violation of Environmental Laws,
asserting Environmental Liability or demanding payment or contribution for
Environmental Liability or violation of Environmental Laws which would cause a
Material Adverse Effect.
5.16    Labor Matters. There are no labor disputes between the Borrower or any
Subsidiary, and any of its employees which individually or in the aggregate, if
resolved in a manner adverse to the Borrower or a Subsidiary, would result in a
Material Adverse Effect.
5.17    Restricted Payments. Other than declared dividends and distributions
consistent with the Borrower’s past practices or as otherwise permitted under
this Agreement, the Borrower has not, since the date of the most recent
financial statements referred to in Section 6.3 and as of the date hereof, made
any Restricted Payments.
5.18    Solvency. The Borrower is not “insolvent,” nor will the Borrower’s
incurrence of loans, direct or contingent, to repay the Obligations render the
Borrower “insolvent.” For purposes of this Section 5.18, a corporation is
“insolvent” if (a) the “present fair salable value” (as defined below) of its
assets is less than the amount that will be required to pay its probable
liability on its existing debts and other liabilities (including contingent
liabilities) as they become absolute and matured; (b) its property constitutes
unreasonably small capital for it to carry out its business as now conducted and
as proposed to be conducted including its capital needs; (c) it intends to, or
believes that it will, incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by it
and amounts to be payable on or in respect of debt of it), or the cash available
to it after taking into account all


G-34

--------------------------------------------------------------------------------




of its other anticipated uses of the cash is anticipated to be insufficient to
pay all such amounts on or in respect of its debt when such amounts are required
to be paid; or (d) it believes that final judgments against it in actions for
money damages will be rendered at a time when, or in an amount such that, it
will be unable to satisfy any such judgments promptly in accordance with their
terms (taking into account the maximum reasonable amount of such judgments in
any such actions and the earliest reasonable time at which such judgments might
be rendered), or the cash available to it after taking into account all other
anticipated uses of its cash, is anticipated to be insufficient to pay all such
judgments promptly in accordance with their terms. For purposes of this Section
5.18, the following definitions shall apply: (x) the term “debts” includes any
legal liability, whether matured or unmatured, liquidated, absolute, fixed or
contingent, (y) the term “present fair salable value” of assets means the amount
which may be realized, within a reasonable time, either through collection or
sale of such assets at their regular market value, and (z) the term “regular
market value” means the amount which a capable and diligent businessman could
obtain for the property in question within a reasonable time from an interested
buyer who is willing to purchase under ordinary conditions.
5.19    Bank Holding Company. The Borrower has complied in all Material respects
with all federal, state and local laws pertaining to bank holding companies,
including the Bank Holding Company Act of 1956 (12 U.S.C. § 1841(a)(2)(A) et
seq.) and Chapter 202 of the Texas Finance Code, and there are no unsatisfied
conditions precedent to its engaging in the business of being a registered bank
holding company.
5.20    FDIC Insurance. The deposits held by each Bank Subsidiary of the
Borrower are insured by the FDIC to the maximum extent permitted by applicable
federal law and no event, act or omission has occurred which would adversely
affect the status of any Bank Subsidiary as an FDIC-insured bank.
5.21    Investigations. Neither the Borrower nor any Bank Subsidiary is (a) to
the Borrower’s knowledge, under investigation by any Regulatory Authority or any
other Governmental Authority which would cause a Material Adverse Effect, or (b)
is operating under any Material formal or informal restrictions or
understandings imposed by, or agreed to in connection with, any Regulatory
Authority or any other Governmental Authority.
5.22    Anti-Corruption Laws; OFAC; Anti-Terrorism Laws.
(a)    The Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all Material
respects. The Borrower has implemented and maintains in effect for itself and
its Subsidiaries policies and procedures to ensure compliance by the Borrower,
its Subsidiaries, and their respective officers, employees, directors, and
agents with Anti-Corruption Laws and applicable Sanctions. None of the Borrower,
any of its Subsidiaries or, to the knowledge of the Borrower, any director,
officer, employee, agent, or Affiliate of the Borrower or any of its
Subsidiaries is an individual or entity that is, or is 50% or more owned
(individually or in the aggregate, directly or indirectly) or controlled by
individuals or entities (including any agency, political subdivision or
instrumentality of any government) that are (i) the target of any Sanctions or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (currently Crimea, Cuba, Iran, North
Korea, Sudan and Syria).
(b)    Neither the making of the Revolving Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.


G-35

--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
The Borrower covenants and agrees, that, from and after the date of this
Agreement and until the Termination Date and until the entire amount of all
Obligations are paid in full, it shall and, with the exception of Sections 6.8
and 6.9, shall cause each Subsidiary to:
6.1    Corporate Existence; Compliance With Laws; Maintenance of Business;
Taxes. (a)(i) With respect to the Borrower, maintain its corporate existence,
(ii) with respect to each Subsidiary, maintain its corporate existence except in
the case of a merger or consolidation with another Subsidiary, or where the
failure to maintain such corporate existence could not be reasonably expected to
have a Material Adverse Effect, and (iii) with respect to the Borrower and each
Subsidiary, except where the failure to do so could not be expected to have a
Material Adverse Effect, maintain its licenses, permits, rights and franchises;
(b) comply in all Material respects with all Requirements of Law, including,
without limitation, Anti-Corruption Laws and applicable Sanctions; (c) conduct
its business substantially as now conducted and proposed to be conducted; and
(d) pay before the same become delinquent and before penalties accrue thereon,
all Taxes, assessments and other government charges against it and its Property,
and all other liabilities except to the extent and so long as the same are being
contested in good faith by appropriate proceedings, with adequate reserves
having been provided, and except where the failure to do so would not be
expected to have a Material Adverse Effect.
6.2    Maintenance of Property; Insurance.
(a)    Keep all Property Material to its business, useful and necessary in its
business, whether leased or owned, in adequate condition.
(b)    Maintain with good, reputable and financially sound insurance
underwriters insurance of such nature and in such amounts as is customarily
maintained by companies engaged in the same or similar business and such other
insurance as may be required by law or as may be reasonably required in writing
by the Required Lenders. Upon the Administrative Agents’s request, the Borrower
shall furnish to the Administrative Agent and the Lenders copies of all such
insurance policies or a certificate evidencing that the Borrower has complied
with the requirements of this paragraph on the date hereof and on each renewal
date of such policies.
6.3    Financial Statements; Notices. Maintain an adequate system of accounting
in accordance with sound accounting practice, and furnish to the Administrative
Agent and the Lenders such information respecting the business, assets and
financial condition of the Borrower and its Subsidiaries as the Administrative
Agent or any Lender may reasonably request and, without request, furnish to the
Administrative Agent and the Lenders:
(a)    as soon as available, and in any event within sixty (60) days after the
end of each Fiscal Quarter (other than any Fiscal Quarter that completes a
Fiscal Year), financial statements including the balance sheet for the Borrower
and its Subsidiaries as of the end of each such Fiscal Quarter and statements of
income, changes in shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for each such Fiscal Quarter and for that part of the Fiscal Year
ending with such Fiscal Quarter, setting forth in each case, in comparative
form, figures for the corresponding periods in the preceding Fiscal Year
certified as true, correct and complete, subject to review and normal year‑end
adjustments, by the chief financial officer of the Borrower. The Administrative
Agent and the Lenders agree that posting to EDGAR


G-36

--------------------------------------------------------------------------------




of the Form 10-Q for the Borrower for each Fiscal Quarter will meet all
financial statement delivery requirements of this Section 6.3(a);
(b)    as soon as available, and in any event within seventy-five (75) days
after the close of each Fiscal Year, a copy of the detailed annual audit report
for such year and accompanying financial statements for the Borrower and its
Subsidiaries as of the end of such year, containing balance sheets and
statements of income, changes in shareholders’ equity and cash flows for such
year and for the previous Fiscal Year, as audited by independent certified
public accountants of recognized standing selected by the Borrower and
satisfactory to the Required Lenders, which report shall be accompanied by
(i) the unqualified opinion of such accountants to the effect that the
statements present fairly, in all Material respects, the financial position of
the Borrower as of the end of such year and the results of its operations and
its cash flows for the year then ended in conformity with GAAP; and (ii) a
certificate of such accountants stating that their audit disclosed no Default or
that their audit disclosed a Default and specifying the same and the action
taken or proposed to be taken with respect thereto. The Administrative Agent and
the Lenders agree that the posting to EDGAR of the FORM 10-K for the Borrower
for each Fiscal Year will meet all financial statement delivery requirements of
this Section 6.3(b);
(c)    as soon as available, and in any event within sixty (60) days after the
end of each Fiscal Quarter (other than any Fiscal Quarter that completes a
Fiscal Year) and sixty (60) days after the end of each Fiscal Year, copies of
the Borrower’s quarterly Parent Borrower Only Financial Statements for Large
Bank Holding Companies – FR Y-9LP and Consolidated Financial Statements for Bank
Holding Companies – FR Y-9C prepared by the Borrower in compliance with the
requirements of each applicable Regulatory Authority, all prepared in accordance
with the requirements imposed by the applicable Regulatory Authorities. The
Administrative Agent and the Lenders agree that the posting to the applicable
Regulatory Authority’s website of the Parent Borrower Only Financial Statements
for Large Bank Holding Companies – FR Y-9LP and Consolidated Financial
Statements for Bank Holding Companies – FR Y-9C for the Borrower will meet all
report delivery requirements of this Section 6.3(c);
(d)    as soon as available, and in any event within forty five (45) days after
the end of each Fiscal Quarter (excluding any Fiscal Quarter that completes a
Fiscal Year) and forty five (45) days after the end of each Fiscal Year, the
certificate of the president or chief financial officer of the Borrower
substantially in the form of Exhibit E attached hereto, among other things: (i)
showing the calculations of the financial covenants contained herein; (ii)
stating that a review of the activities of the Borrower during such period has
been made under his supervision to determine whether the Borrower has observed,
performed and fulfilled each and every covenant and condition in this Agreement
and the Related Documents; and (iii) stating that no Default has occurred (or if
such Default has occurred, describing such Default in reasonable detail and
specifying the period of existence thereof and the steps, if any, being
undertaken to correct the same);
(e)    as soon as available, and in any event within five (5) Business Days of
filing, a copy of each other filing and report made by the Borrower with or to
any securities exchange or the Securities and Exchange Commission, and of each
communication from the Borrower to its equity holders generally. The
Administrative Agent and the Lenders agree that the posting to EDGAR of any such
communication will meet all filing and report delivery requirements of this
Section 6.3(e);
(f)    as soon as available, and in any event within forty five (45) days after
the end of each Fiscal Quarter, the complete Call Report and/or Thrift Financial
Report, as applicable, prepared by Borrower and/or each Bank Subsidiary at the
end of such Fiscal Quarter in compliance with the requirements of each
applicable Regulatory Authority, all prepared in accordance with the
requirements imposed by the


G-37

--------------------------------------------------------------------------------




applicable Regulatory Authorities. The Administrative Agent and the Lenders
agree that the posting to the applicable Regulatory Authority’s website of the
Call Report and/or Thrift Financial Report, as applicable, for the Borrower and
each Bank Subsidiary will meet all report delivery requirements of this Section
6.3(f);
(g)    as soon as available, and in any event within five (5) days, but without
duplication of any other requirements set forth in this Section 6.3, a copy of
all periodic reports which are required by law to be furnished to any Regulatory
Authority having jurisdiction over the Borrower or any Bank Subsidiary
(including Federal Reserve Bank reports, but excluding any report which
applicable law or regulation prohibits the Borrower or a Bank Subsidiary from
furnishing to the Administrative Agent or the Lenders). The Administrative Agent
and the Lenders agree that the posting to the applicable Regulatory Authority’s
website for the Borrower and each Bank Subsidiary will meet all report delivery
requirements of this Section 6.3(g); and
(h)    promptly upon learning of the occurrence of any of the following, written
notice thereof, describing the same in reasonable detail and the steps being
taken with respect thereto: (i) the occurrence of any Default or Event of
Default; (ii) the institution of, or any Materially adverse determination or
development in, any Material litigation, arbitration proceeding or governmental
proceeding; (iii) the occurrence of a “reportable event” under, or the
institution of steps by the Borrower or any Subsidiary to withdraw from, or the
institution of any steps to terminate, any Employee Plan as to which the
Borrower or any Subsidiary may have liability; (iv) the commencement of any
dispute which could reasonably be expected to lead to the modification,
transfer, revocation, suspension or termination of this Agreement or any Related
Document; (v) any event which would have a Material Adverse Effect; (vi) any
change in the Chief Executive Officer, Chief Financial Officer, or Chief Risk
Officer of the Borrower or any change in the Chief Executive Officer of any Bank
Subsidiary; or (vii) the determination by the Borrower to prepay or redeem any
Subordinated Indebtedness upon the occurrence of a Special Event.
All financial statements referred to herein shall be complete and correct in all
Material respects and shall be prepared in reasonable detail and on a
consolidated and consolidating basis in accordance with GAAP (including
financial statements for the Consolidated Bank Subsidiaries on a consolidated
basis), applied consistently throughout all accounting periods, excepting any
change in accounting methodology and/or business combination reporting resulting
from the adoption of new accounting guidance.
6.4    Inspection of Property and Records. At any reasonable time following
reasonable notice, as often as may be reasonably desired and, from and after the
occurrence of and during the continuance of an Event of Default, at the
Borrower’s expense, permit representatives of the Administrative Agent and the
Lenders to visit the Borrower’s and its Subsidiaries’ Property, to examine the
Borrower’s and its Subsidiaries books and records and to discuss the Borrower’s
and its Subsidiaries’ affairs, finances and accounts with its respective
officers and independent certified public accountants (who shall be instructed
by the Borrower to comply with reasonable requests of the Lender or its agents
for access to the work papers of such accountants) and the Borrower shall
facilitate such inspection and examination; provided, however, that if no
Default or Event of Default has occurred, no more than two such examinations
shall occur per year.
6.5    Use of Proceeds. Use the entire proceeds of the Obligations only for
(a) general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, funding operating expenses, dividends that are not
prohibited under Section 7.4 hereof, and interest on Indebtedness of the
Borrower and its Subsidiaries, (b) Share Repurchases, and (c) acquisitions that
are not prohibited under Section 7.1 hereof.


G-38

--------------------------------------------------------------------------------




6.6    Comply With, Pay and Discharge All Notes, Mortgages, Deeds of Trust and
Leases. Comply with, pay and discharge all existing notes, mortgages, deeds of
trust, leases, indentures and any other contractual arrangements to which the
Borrower or any Subsidiary is a party (including all Indebtedness) in accordance
with the respective terms of such instruments so as to prevent any default
thereunder, except where the failure to do so would not be expected to have a
Material Adverse Effect.
6.7    Environmental Compliance.
(a)    Maintain at all times all Material permits, licenses and other
authorizations required under Environmental Laws, and comply in all Material
respects with all terms and conditions of the required permits, licenses and
authorizations and all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
the Environmental Laws.
(b)    Notify the Administrative Agent and the Lenders promptly upon obtaining
knowledge that (i) any Property previously or presently owned or operated by the
Borrower or any Subsidiary is the subject of a Material environmental
investigation by any Governmental Authority having jurisdiction over the
enforcement of Environmental Laws, (ii) the Borrower or any of its Subsidiaries
has been or may be named as a responsible party subject to a Material
Environmental Liability, or (iii) the Borrower obtains knowledge of any
Hazardous Substance located on any Property of the Borrower that might lead to a
Material Environmental Liability.
(c)    At any time following the Borrower’s notification to the Administrative
Agent and the Lenders pursuant to Section 6.7(b) hereof or the Administrative
Agent and the Lenders otherwise becoming aware of any of the items described in
Section 6.7(b) hereof, following notice from the Administrative Agent, and as
often as may be reasonably desired, permit the Administrative Agent and the
Lenders or an independent consultant selected by the Required Lenders to conduct
an environmental investigation satisfactory to the Required Lenders for the
purpose of determining whether the Borrower, each Subsidiary and their
respective Properties comply with Environmental Laws and whether there exists
any condition or circumstance which may require a cleanup, removal or other
remedial action by the Borrower or a Subsidiary with respect to any Hazardous
Substance. The Borrower and its Subsidiaries shall facilitate such environmental
audit. The Administrative Agent shall provide the Borrower, at the Borrower’s
request, with all reports and findings but the Borrower may not rely on such
environmental investigation for any purpose. Reasonable costs for any
environmental investigation of Property by the Administrative Agent and the
Lenders shall be at the Borrower’s expense where conducted (i) under this
Section 6.7(c), (ii) upon the occurrence of an event described in Section
6.7(b), or (iii) at any time the Property is the subject of an environmental
investigation by a Governmental Authority having jurisdiction over the
enforcement of Environmental Laws.
Notwithstanding the foregoing, nothing contained in this Agreement, or in the
Related Documents, or in the enforcement of this Agreement or the Related
Documents, shall constitute or be construed as granting or providing the right,
power or capacity to the Administrative Agent or any Lender to exercise
(y) decision making control of the Borrower’s or any Subsidiary’s compliance
with any Environmental Law, or (z) day to day decision making of the Borrower or
any Subsidiary with respect to (i) compliance with Environmental Laws or (ii)
all or substantially all of the operational aspects of the Borrower or any
Subsidiary.
6.8    Fees and Costs.
(a)    Pay the Administrative Agent for the account of the Lenders on the first
Business Day of each of January, April, July and October, commencing with
January 1, 2018, in arrears, the accrued


G-39

--------------------------------------------------------------------------------




and unpaid commitment fee for the Revolving Loan Commitment, which commitment
fee shall accrue at a rate per annum equal to the Commitment Fee Percentage of
the difference between (i) the Revolving Loan Commitment and (ii) the Average
Daily Principal Balance during the most recently ended Fiscal Quarter (or
portion of such Fiscal Quarter). The commitment fee shall be computed daily
based on the actual number of days elapsed in a year of 360 days. All unpaid
commitment fees shall be due and payable on the Termination Date. The
Administrative Agent may debit to any account of the Borrower at which it makes
Advances available to the Borrower all commitment fees when due, without prior
notice to or consent of the Borrower.
(b)    Pay immediately upon receipt of an invoice from the Administrative Agent
or any Lender the fees and expenses to be reimbursed to such Person pursuant to
Section 6.4, including travel expenses incurred by representatives of such
Person.
(c)    Pay immediately upon receipt of an invoice from the Administrative Agent
or any Lender all fees and expenses to be reimbursed to such Person pursuant to
this Agreement, the Related Documents and the Obligations, and any amendments
thereof and supplements thereto, including the reasonable fees of counsel to the
Administrative Agent in connection with the preparation and negotiation of this
Agreement, the Related Documents and all amendments thereto, and any waivers of
the terms and provisions thereof and the consummation of the transactions
contemplated herein.
(d)    Pay immediately upon receipt of an invoice from the Administrative Agent
or any Lender all fees and expenses (including attorneys’ fees) incurred by such
Person in seeking advice under this Agreement and the Related Documents with
respect to protection or enforcement (including collection and disposition of
Collateral, if any) of such Person’s rights and remedies under this Agreement
and the Related Documents and with respect to the Obligations (including
collection thereof) and all costs and expenses which may be incurred by such
Person as a consequence of a Default as provided in Section 9.1(c) and all
reasonable fees and expenses incurred by such Person in connection with any
bankruptcy, receivership, conservatorship or other debtor relief proceeding or
any federal or state liquidation, rehabilitation or supervisory proceeding
involving the Borrower or any of its Subsidiaries.
6.9    Financial Covenants.
(a)    Loan Loss Reserves to Non-Performing Loans Ratio. With respect to the
Consolidated Bank Subsidiaries, maintain as at the end of each Fiscal Quarter a
ratio of Loan Loss Reserves to Non-Performing Loans of not less than 100%.
(b)    Maximum Texas Ratio. With respect to the Consolidated Bank Subsidiaries,
maintain as at the end of each Fiscal Quarter a Texas Ratio of not more than
12%.
(c)    Total Risk-Based Capital Ratio of Consolidated Bank Subsidiaries. With
respect to the Consolidated Bank Subsidiaries, maintain a Total Risk-Based
Capital Ratio as at the end of each Fiscal Quarter equal to or greater than
10.50%.
(d)    Minimum Return on Average Assets. With respect to the Consolidated Bank
Subsidiaries, maintain as at the end of any Fiscal Quarter a Return on Average
Assets of at least equal to 0.90%.
(e)    Minimum Liquid Assets. With respect to the Borrower, maintain at all
times Liquid Assets of at least equal to $5,000,000.


G-40

--------------------------------------------------------------------------------




(f)    Total Risk-Based Capital Ratio of Borrower and Consolidated Subsidiaries.
With respect to the Borrower and its consolidated Subsidiaries, on a
consolidated basis, maintain a Total Risk-Based Capital Ratio as at the end of
each Fiscal Quarter equal to or greater than 10.75%.
(g)    Well-Capitalized Status. With respect to each Bank Subsidiary, maintain
at all times such capital as may be necessary to cause such Bank Subsidiary to
be classified as a “well capitalized” institution in accordance with all laws
and regulations (as such laws and regulations may be amended, supplemented or
otherwise modified from time to time) of the FDIC and each other Regulatory
Authority that has supervisory authority over such Subsidiary.
(h)    Compliance with Regulatory Requirements. At all times remain in Material
compliance with all regulatory rules and requirements of or imposed by the FDIC
and all other Regulatory Authorities which are applicable to or govern the
Borrower or any of its Subsidiaries.
6.10    Revolving Loans Resting Period. For a period of not less than thirty
(30) consecutive days during each twelve (12) month period from July 1 through
June 30 of any calendar year, pay so much of the aggregate outstanding principal
amount of Revolving Loans as is necessary to reduce the aggregate outstanding
amount of Revolving Loans to an amount equal to $0.00 at all times during such
thirty (30) day consecutive period.
6.11    OFAC, PATRIOT Act, Anti-Corruption Laws Compliance. The Borrower shall,
and shall cause each Subsidiary to, (i) refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act. The Borrower will not request any Revolving Loan, and the
Borrower will not use, and the Borrower will ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents will not use,
the proceeds of any Revolving Loan (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (iii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Revolving Loans, whether as underwriter, advisor, investor, or otherwise).
6.12    Anti-Money Laundering Compliance. The Borrower shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
anti-money laundering laws and regulations.
ARTICLE VII
NEGATIVE COVENANTS
The Borrower covenants and agrees that, from and after the date of this
Agreement and until the Termination Date and until all Obligations are paid in
full, the Borrower and each Subsidiary shall not directly or indirectly without
the prior written consent of the Lenders required under Section 9.3 hereof:


G-41

--------------------------------------------------------------------------------




7.1    Change of Control; Consolidation, Merger, Acquisitions, Etc. (a) Enter
into a Change of Control transaction; or (b) purchase of otherwise acquire all
or substantially all of the assets or stock of a Person (which Person would,
upon the consummation of such transaction, become a Bank Subsidiary), unless, at
the time such purchase or other acquisition is announced, the Borrower provides
the Administrative Agent and the Lenders with a pro forma compliance certificate
that includes a certification that such purchase or other acquisition will not
cause an Event of Default (assuming for the purposes of the pro forma
calculation of the financial covenants set forth in Section 6.9 hereof that the
effective date of such purchase or other acquisition were the end of a Fiscal
Quarter or Fiscal Year, as applicable).
7.2    Holding Company Indebtedness. With respect to the Borrower only (and not
any of its Subsidiaries) issue, create, incur, assume or otherwise become liable
with respect to (or agree to issue, create, incur, assume or otherwise become
liable with respect to), or permit to remain outstanding, any Holding Company
Indebtedness, except: (a) the Obligations; (b) Holding Company Indebtedness
disclosed on the Borrower’s quarterly Parent Borrower Only Financial Statements
for Large Bank Holding Companies – FR Y-9LP dated September 30, 2018,
(c) Subordinated Indebtedness, and (d) the Borrower’s guarantee of the preferred
securities issued by CenBank Statutory Trust III and Guaranty Capital Trust III
and outstanding on January *[1], 2018.
7.3    Liens; Negative Pledges. With respect to (a) the Borrower only (and not
any of its Subsidiaries), create or permit to be created or allow to exist any
Lien upon or interest in any Property of the Borrower, and (b) any Bank
Subsidiary only, create or permit to be created or allow to exist any Lien upon
or interest in any Property of such Bank Subsidiary except Permitted Liens. The
Borrower further agrees that it shall not, without the prior written consent of
the Administrative Agent and the Lenders, enter into, become a party to or
become subject to any negative pledge agreement relating to any of its assets
with any third party except as set forth in the Related Documents.
7.4    Dividend; Distributions. Make any Restricted Payments; provided, however,
that, so long as no Default has occurred and is continuing, or will occur as a
result of any such payment (with the calculation of the covenants set forth in
Section 6.9 being made on a pro forma basis as at the date of such payment), the
Borrower may pay dividends and distributions to its shareholders as permitted by
applicable governmental laws and regulations, including dividends with respect
to SBLF Preferred Stock.
7.5    Loans; Investments. Make or commit to make advances, loans, extensions of
credit or capital contributions to, or purchases of any stock, bonds, notes,
debentures or other securities of, or make any other investment in, any Person
except, advances in the ordinary course of business to Subsidiaries consistent
with past practices, or for purposes of acquiring, merging, consolidating
Subsidiaries, or as otherwise permitted by applicable governmental laws and
regulations, or as otherwise permitted by this Article VII.
7.6    Compliance with ERISA. (a) Terminate any Employee Plan so as to result in
any Material liability to PBGC; (b) engage in any “prohibited transaction” (as
defined in Section 4975 of the Code) involving any Employee Plan which would
result in a Material liability for an excise tax or civil penalty in connection
therewith; or (c) incur or suffer to exist any Material “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived,
involving any condition, which presents a risk of incurring a Material liability
to PBGC by reason of termination of any such Employee Plan.
7.7    Affiliates. Permit any transaction with any Affiliate of the Borrower or
a Subsidiary that violates Section 23A or 23B of the Federal Reserve Act, as
amended, or enter into any transaction (including the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate of


G-42

--------------------------------------------------------------------------------




the Borrower or a Subsidiary, except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.
7.8    Prepayment or Redemption of Subordinated Indebtedness. Prepay or redeem,
or permit any prepayment or redemption of, any Subordinated Indebtedness, except
upon the occurrence of a Special Event, provided that (a) immediately after
giving effect to any such prepayment or redemption the Borrower shall be in
compliance with Section 6.9 hereof, determined on a pro forma basis as at the
date of such prepayment or redemption (except in the case of Section 6.9(d)
which shall be determined as at the end of the immediately preceding Fiscal
Quarter), which compliance shall be demonstrated by delivery by the Borrower to
the Administrative Agent and the Lenders of a duly completed certificate of the
president or chief financial officer of the Borrower in the form of Exhibit E
attached hereto, and (b) both immediately before and after giving effect to any
such prepayment or redemption no Default or Event of Default shall have occurred
and be continuing.
ARTICLE VIII
DEFAULTS
8.1    Events of Default Defined. The occurrence of any one or more of the
following events shall constitute an Event of Default (each, an “Event of
Default”):
(a)    the Borrower shall fail to pay (i) principal of any Revolving Loan
(including, without limitation, the Revolving Credit Notes and the payments
required by Section 2.2) when and as the same shall become due and payable, or
(ii) interest on any Revolving Loan (including, without limitation, the
Revolving Credit Notes and the payments required by Section 2.2), within five
(5) days after the same shall become due and payable, or (iii) fees or other
obligations in respect of the Obligations (including, without limitation,
payments required by Sections 3.6 and 6.8) within ten (10) days after the same
shall become due and payable, in either case whether upon demand, at maturity,
by acceleration or otherwise;
(b)    the Borrower or any of its Subsidiaries shall fail to observe or perform
any of the covenants, agreements or conditions contained in Section 6.3(h) or
Section 6.8;
(c)    the Borrower or any of its Subsidiaries shall fail to observe or perform
any of the covenants, agreements or conditions contained in this Agreement or
the Related Documents (other than any such failure that results in an Event of
Default as expressly provided in any other paragraph of this Section 8.1) and
such failure shall continue for 15 Business Days after Borrower’s receipt of
written notice of such failure by the Administrative Agent;
(d)    (i) the Borrower or any of its Subsidiaries shall default (as principal
or guarantor or otherwise) in the payment of any Indebtedness (other than the
Obligations) aggregating $100,000 or more; (ii) the maturity of any such
Indebtedness shall, in whole or in part, have been accelerated, or any such
Indebtedness shall, in whole or in part, have been required to be prepaid prior
to the stated maturity thereof, in accordance with the provisions of any
contract evidencing, providing for the creation of, or concerning such
Indebtedness; or (iii) (A) any event shall have occurred and be continuing that
permits (or, with the passage of time or the giving of notice or both, would
permit) any holder or holders of such Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person so to accelerate such
maturity or require any such prepayment and (B) if the contract evidencing,
providing for the creation of,


G-43

--------------------------------------------------------------------------------




or concerning such Indebtedness provides for a cure period for such event, such
event shall not be cured prior to the end of such cure period or such shorter
period of time as the Required Lenders may specify;
(e)    A default shall be continuing under any contract, arrangement, or
agreement (other than a contract relating to Indebtedness to which clause (d) of
this Section is applicable) binding upon the Borrower or any Subsidiary, except
a default that, together with all other such defaults, has not had and will not
have a Materially Adverse Effect on the Borrower and the Subsidiaries taken as a
whole.
(f)    any representation or warranty made by the Borrower herein or in any of
the Related Documents or in any certificate, document or financial statement
delivered to the Administrative Agent or the Lenders shall prove to have been
incorrect in any Material adverse respect as of the time when made or given;
(g)    a final judgment (or judgments) for the payment of amounts aggregating in
excess of $100,000 shall be entered and final against the Borrower or any of its
Subsidiaries, and such judgment (or judgments) shall remain outstanding and
unsatisfied, unbonded or unstayed after thirty (30) days from the date of entry
thereof;
(h)    the Borrower or any of its Subsidiaries shall (i) become insolvent or
take or fail to take any action which constitutes an admission of inability to
pay its debts as they mature; (ii) make an assignment for the benefit of
creditors; (iii) petition or apply to any tribunal for the appointment of a
custodian, receiver or any trustee for the Borrower or such Subsidiary or a
substantial part of its respective assets; (vi) suffer a rehabilitation
proceeding, custodianship, receivership, conservatorship or trusteeship to
continue undischarged for a period of sixty (60) days or more; (iv) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; (v) by any act or omission indicate its consent to,
approval of or acquiescence in any rehabilitation proceeding or any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver, conservator or any trustee for it or any substantial part
of any of its properties; or (vi) adopt a plan of liquidation of its assets;
(i)    any Person shall: (i) petition or apply to any tribunal for the
appointment of a custodian, receiver, conservator or any trustee for the
Borrower or any Subsidiary or a substantial part of its respective assets which
continues undischarged for a period of sixty (60) days or more; (ii) commence
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, rehabilitation, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, in which an order for relief
is entered or which remains undismissed for a period of sixty (60) days or more;
(j)    any Governmental Authority or any geotechnical engineer or environmental
consultant hired by the Borrower, the Required Lenders or any Governmental
Authority shall determine that the potential uninsured or unrecoverable
liability of the Borrower or a Subsidiary for damages caused by the discharge of
any Hazardous Substance, including liability for real property damage or
remedial action related thereto or liability for personal injury claims, exceeds
$1,000,000 and the Borrower is unable to provide for such liability in a manner
reasonably acceptable in good faith to the Required Lenders;
(k)    (i) the FDIC, the Federal Reserve Board, the OCC, or any other Regulatory
Authority shall (A) issue any formal or informal Material notice, order or
directive involving activities deemed unsafe or unsound by the Borrower or any
of its Subsidiaries, (B) issue a memorandum of understanding, capital
maintenance agreement, cease and desist order, prompt corrective action order,
or other directive (including a capital raise directive) involving the Borrower
or any of its Subsidiaries, (C) cause the suspension or


G-44

--------------------------------------------------------------------------------




removal of the Chief Executive Officer or any Executive Vice President of the
Borrower or the Chief Executive Officer of any of the Subsidiaries, or (D)
otherwise restrict the ability of any Subsidiary to pay dividends to the
Borrower without prior regulatory approval, or (ii) the FDIC shall terminate its
insurance coverage with respect to the Bank Subsidiaries; or
(l)    this Agreement or any of the Related Documents shall at any time cease to
be in full force and effect, or the Borrower shall so assert or shall attempt to
revoke or terminate this Agreement or any Related Document.
ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
9.1    Acceleration; Remedies.
(a)    If any Event of Default described in Section 8.1(h) or 8.1(i) occurs with
respect to the Borrower, the obligations of the Lenders to make Revolving Loans
hereunder shall automatically terminate and the Obligations under this Agreement
and the Related Documents shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Event of Default occurs, the Administrative Agent may, and at the request
of the Required Lenders shall, terminate or suspend the obligations of the
Lenders to make Revolving Loans hereunder or declare the Obligations under this
Agreement and the Related Documents to be due and payable, or both, whereupon
the Obligations under this Agreement and the Related Documents shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.
(b)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the Related Documents or termination of the
obligations of the Lenders to make Revolving Loans hereunder as a result of any
Event of Default (other than any Event of Default as described in Section 8.1(h)
or 8.1(i) with respect to the Borrower) and before any judgment or decree for
the payment of the Obligations due under this Agreement and the Related
Documents shall have been obtained or entered, the Required Lenders (in their
sole discretion) shall so direct, the Administrative Agent shall, by notice to
the Borrower, rescind and annul such acceleration and/or termination.
(c)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.
9.2    Application of Funds. After the exercise of remedies provided for in
Section 9.1 (or after the Obligations under this Agreement and the Related
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 9.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;


G-45

--------------------------------------------------------------------------------




(b)    second, to payment of fees, indemnities and other amounts (other than
principal, interest, and commitment fees) payable to the Lenders (including
fees, charges and disbursements of counsel to the respective Lenders as required
by Section 10.6 and amounts payable under Article III);
(c)    third, to payment of accrued and unpaid commitment fees and interest on
the Revolving Loans, ratably among the Lenders in proportion to the respective
amounts described in this Section 9.2(c) payable to them;
(d)    fourth, to payment of all Obligations ratably among the Lenders; and
(e)    last, the balance, if any, to the Borrower or as otherwise required by
law.
9.3    Amendments. Subject to the provisions of this Section 9.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement or changing in
any manner the rights of the Lenders or the Borrower hereunder or thereunder or
waiving any Default or Event of Default hereunder; provided, however, that no
such supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Revolving Loan to a date after the Termination Date or
postpone any regularly scheduled payment of principal of any Revolving Loan or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon or increase the amount
of the Commitment of such Lender hereunder.
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders.
(c)    without the consent of all of the Lenders, amend this Section 9.3.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. The Administrative Agent may waive payment of the fee required under
Section 13.3(c) without obtaining the consent of any other party to this
Agreement. Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the Related Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.
9.4    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of an Advance notwithstanding the existence
of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Advance shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 9.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.


G-46

--------------------------------------------------------------------------------




ARTICLE X
GENERAL PROVISIONS
10.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Advances
herein contemplated.
10.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, and the Lenders and
supersede all prior agreements and understandings among the Borrower, the
Administrative Agent, and the Lenders relating to the subject matter thereof
other than those contained in the Fee Letter which shall survive and remain in
full force and effect during the term of this Agreement.
10.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 10.6, 10.10 and 11.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
10.6    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent and the Arranger
upon demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent or the Arranger, including, without limitation, filing and
recording costs and fees, costs of any environmental review, and consultants’
fees, travel expenses and reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent and the Arranger and/or the allocated costs
of in-house counsel incurred from time to time, in connection with the due
diligence, preparation, administration, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via DebtX and any
other internet service selected by the Administrative Agent), review, amendment,
modification, and administration of the Loan Documents, and expenses incurred in
connection with assessing and responding to any subpoena, garnishment or similar
process served on the Administrative Agent relating to the Borrower, any
Collateral, any Loan Document or the extensions of credit evidenced thereby. The
Borrower also agrees to reimburse the Administrative Agent, the Arranger, and
the Lenders for any costs, internal charges and out-of-pocket expenses,
including, without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable
fees, charges and disbursements of outside counsel to the Administrative Agent,
the Arranger, and the Lenders and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger, or any Lender in connection with the collection and enforcement of the
Loan Documents. Expenses being reimbursed by the Borrower under this Section
10.6(a) include, without limitation, costs and expenses


G-47

--------------------------------------------------------------------------------




incurred in connection with the Reports described in the following sentence. The
Borrower acknowledges that from time to time U.S. Bank may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the Borrower’s assets for internal use by U.S. Bank from information furnished
to it by or on behalf of the Borrower, after U.S. Bank has exercised its rights
of inspection pursuant to this Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each Lender, their respective affiliates,
and each of their directors, officers and employees, agents and advisors against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and settlement costs (including, without limitation, all expenses
of litigation or preparation therefor) whether or not the Administrative Agent,
the Arranger, any Lender or any affiliate is a party thereto) which any of them
may pay or incur arising out of or relating to this Agreement, the Related
Documents, the transactions contemplated hereby, any actual or alleged presence
or release of Hazardous Substances on or from any Property owned or operated by
Borrower or any of its Subsidiaries, any environmental liability related in any
way to Borrower or any of its Subsidiaries, or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any of its Subsidiaries, or the direct or indirect
application or proposed application of the proceeds of any Advance hereunder
except to the extent that they are determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the party seeking indemnification. The obligations of
the Borrower under this Section 10.6 shall survive the termination of this
Agreement.
10.7    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
10.8    Accounting and Financial Determinations.
(a)    To the extent applicable and except as otherwise specified in this
Agreement, where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall be made on a consolidated basis so as to include Borrower and
each Subsidiary of the Borrower in each such calculation and shall be made in
accordance with GAAP; provided, however, that if any change in GAAP from those
applied in the preparation of the financial statements referred to in Section
6.3 is occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
Securities and Exchange Commission (or its boards or committees or successors
thereto or agencies with similar functions), the initial announcement of which
change is made after the date hereof, results in a change in the method of
calculation of financial covenants, standards or terms found in Section 6, the
parties hereto agree to enter into good faith negotiations in order to amend
such provisions so as to reflect such changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such changes as if such changes had not been made; and provided, further,
that until such time as the parties hereto agree upon such amendments, such
financial covenants, standards and terms shall be construed and calculated as
though no change had taken place.
(b)    All regulatory determinations and calculations made in connection with
the determination of the status of the Borrower and any Bank Subsidiary as
well-capitalized under Section 6.9 hereof, shall be made in accordance with the
laws, rules, regulations and interpretations thereof by the


G-48

--------------------------------------------------------------------------------




Governmental Authority charged with interpretations thereof, as in effect on the
date of such determination or calculation, as the case may be.
(c)    When used herein, the term “financial statement” shall include balance
sheets, statements of earnings, statements of stockholders’ equity, statements
of cash flows and the notes and schedules thereto, and each reference herein to
a balance sheet or other financial statement of the Borrower shall be to a
statement prepared on a consolidated basis, unless otherwise specified.
10.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. None of the Administrative Agent, the
Arranger, and any Lender shall have any fiduciary responsibilities to the
Borrower. None of the Administrative Agent, the Arranger, and any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Borrower agrees that none of the Administrative Agent, the
Arranger, and any Lender shall have liability to the Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. None of the Administrative Agent, the Arranger,
and any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by the Borrower in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby. It is agreed that the Arranger shall, in its capacity as such, have no
duties or responsibilities under the Agreement or any Related Document. Each
Lender acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any Related Document or in taking or not
taking any action.
10.11    Confidentiality. The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender provided such
parties have been notified of the confidential nature of such information, (iii)
as provided in Section 13.3(e), (iv) to regulatory officials, (v) to any Person
as requested pursuant to or as required by law, regulation, or legal process,
(vi) to any Person in connection with any legal proceeding to which it is a
party, (vii) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties have been notified of the confidential
nature of such information, (viii) to rating agencies if requested or required
by such agencies in connection with a rating relating to the Advances hereunder,
(ix) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any Related Document or the
enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section 10.11 or (2) becomes available to the Administrative Agent or any
Lender on a non-confidential basis from a source


G-49

--------------------------------------------------------------------------------




other than the Borrower. Without limiting Section 10.4, the Borrower agrees that
the terms of this Section 10.11 shall set forth the entire agreement between the
Borrower and the Administrative Agent and each Lender with respect to any
confidential information previously or hereafter received by the Administrative
Agent or such Lender in connection with this Agreement, and this Section 10.11
shall supersede any and all prior confidentiality agreements entered into by the
Administrative Agent or any Lender with respect to such confidential
information.
10.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Revolving Loans provided for herein.
10.13    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
10.14    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the PATRIOT Act.
10.15    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI
THE ADMINISTRATIVE AGENT


G-50

--------------------------------------------------------------------------------




11.1    Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
Related Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the Related
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
Related Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the Related Documents. In its capacity
as the Lenders’ contractual representative, the Administrative Agent (i) does
not hereby assume any fiduciary duties to any of the Lenders, and (ii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the Related Documents. Each of
the Lenders hereby agrees to assert no claim against the Administrative Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender hereby waives.
11.2    Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.
11.3    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any Related Document or in connection herewith or therewith
except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
11.4    No Responsibility for Revolving Loans, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any Collateral; or (g) the financial condition of the
Borrower or any Subsidiary of the Borrower.
11.5    Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any Related Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any Related Document unless it shall be requested in writing
to do so by the Required Lenders. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
Related Document unless it shall first be indemnified


G-51

--------------------------------------------------------------------------------




to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
11.6    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any Related Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
Related Document.
11.7    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Revolving Credit Note, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent. For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.
11.8    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (disregarding, for the avoidance of doubt,
the exclusion of Defaulting Lenders therein) (i) for any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.4(d) shall, notwithstanding the provisions of
this Section 11.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 11.8 shall
survive payment of the Obligations and termination of this Agreement.
11.9    Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to


G-52

--------------------------------------------------------------------------------




the Lenders; provided that, except as expressly set forth in the Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
11.10    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any Related Document with respect to its Commitment and its Revolving
Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any Related Document, with the Borrower
or any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.
11.11    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the Related Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Related Documents. Except for any notice, report, document or
other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the Related Documents, that it has made its own evaluation of all applicable
laws and regulations relating to the transactions contemplated hereby, and that
the counsel to the Administrative Agent represents only the Administrative Agent
and not the Lenders in connection with this Agreement and the transactions
contemplated hereby.
11.12    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, thirty (30)
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within fifteen (15) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent


G-53

--------------------------------------------------------------------------------




has resigned and no successor Administrative Agent has been appointed, the
Lenders may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article XI shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the
Related Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 11.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
11.13    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles X and XI.
11.14    Negative Pledge Agreement. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrower on their behalf the
Negative Pledge Agreement.
11.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Related Document), the
Borrower acknowledges and agrees that: (a) (i) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the Related Documents; (b) (i) each of the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(ii) no Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the Related Documents; and (c) each of the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


G-54

--------------------------------------------------------------------------------




ARTICLE XII
SETOFF; RATABLE PAYMENTS
12.1    Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”) to
secure the Obligations. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, Borrower authorizes each Lender to
offset and apply all such Deposits toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due and regardless of the existence or adequacy of any collateral, guaranty
or any other security, right or remedy available to such Lender or the Lenders;
provided, that in the event that any Defaulting Lender shall exercise such right
of setoff, (y) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (z) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.
12.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its outstanding Revolving Loans (other than payments
received pursuant to Section 3.1, 3.2 or 3.4) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the outstanding Revolving Loans held by the other Lenders
so that after such purchase each Lender will hold its Pro Rata Share of the
aggregate outstanding Revolving Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral or
other protection ratably in proportion to their respective Pro Rata Shares of
the aggregate outstanding Revolving Loans. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (a)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender, (b) any
assignment by any Lender must be made in compliance with Section 13.3, and
(c) any transfer by participation must be made in compliance with Section 13.2.
Any attempted assignment or transfer by any party not made in compliance with
this Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (b) of this
Section 13.1 relates only to absolute assignments and this Section 13.1 does not
prohibit assignments creating security interests, including, without limitation,
(y) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Revolving Credit Note to a Federal Reserve Bank or
(z) in the case of a Lender which is a Fund, any pledge or assignment of all or
any portion of its rights under this Agreement and any Revolving Credit Note to
its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest


G-55

--------------------------------------------------------------------------------




shall release the transferor Lender from its obligations hereunder unless and
until the parties thereto have complied with the provisions of Section 13.3. The
Administrative Agent may treat the Person which made any Revolving Loan or which
holds any Revolving Credit Note as the owner thereof for all purposes hereof
unless and until such Person complies with Section 13.3; provided, however, that
the Administrative Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Revolving Loan or which holds
any Revolving Credit Note to direct payments relating to such Revolving Loan or
Revolving Credit Note to another Person. Any assignee of the rights to any
Revolving Loan or any Revolving Credit Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Revolving Loan (whether or not a Revolving Credit Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Revolving Loan.
13.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Revolving Loans
owing to such Lender, any Revolving Credit Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Revolving Loans and Commitment and the holder of any Revolving
Credit Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if such Lender had not sold such participating interests, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Revolving
Loan or Commitment in which such Participant has an interest which would require
consent of all of the Lenders pursuant to the terms of Section 9.3 or of any
Related Document.
(c)    Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 10.6 and 10.10 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.3, provided
that (i) a Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.2 than the Lender who sold the participating interest to
such Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) a Participant shall not be
entitled to receive any greater payment under Section 3.4 than the Lender who
sold the


G-56

--------------------------------------------------------------------------------




participating interest to such Participant would have received had it retained
such interest for its own account (A) except to the extent such entitlement to
receive a greater payment results from a change in treaty, law or regulation (or
any change in the interpretation or administration thereof by any Governmental
Authority) that occurs after the Participant acquired the applicable
participation and (B), in the case of any Participant that would be a Non-U.S.
Lender if it were a Lender, such Participant agrees to comply with the
provisions of Section 3.4 to the same extent as if it were a Lender (it being
understood that the documentation required under Section 3.4(f) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Revolving Loans, any Revolving Credit Note, any Commitment or any other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Loans, any
Revolving Credit Note, any Commitment or any other obligations under the Loan
Documents) to any Person except to the extent that such disclosure is necessary
to establish that such Revolving Loans, any Revolving Credit Note, any
Commitment or any other obligations under the Loan Documents is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
13.3    Assignments.
(a)    Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit D or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and the Revolving Loans of the assigning Lender or (unless each of
the Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or Revolving Loans (if the Commitment has been terminated)
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the assignment.
(b)    Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund. Any consent required under this Section 13.3(b)
shall not be unreasonably withheld or delayed.
(c)    Effect; Assignment Effective Date. Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 13.3(a) and 13.3(b), and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the


G-57

--------------------------------------------------------------------------------




consideration used to make the purchase of the Commitment and Revolving Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any Related Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Revolving
Loans assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Administrative Agent. In the case of an assignment
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the Related Documents which survive payment of the Obligations and
termination of the applicable agreement. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.3 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 13.3(c), the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its
Revolving Loans be evidenced by Revolving Credit Notes, make appropriate
arrangements so that new Revolving Credit Notes or, as appropriate, replacement
Revolving Credit Notes are issued to such transferor Lender and new Revolving
Credit Notes or, as appropriate, replacement Revolving Credit Notes, are issued
to such Purchaser, in each case in principal amounts reflecting their respective
Commitments, as adjusted pursuant to such assignment.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving
Loans owing to, each Lender, pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and each Lender at
any reasonable time and from time to time upon reasonable prior notice.
(e)    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 10.11 of this Agreement.
ARTICLE XIV
NOTICES
14.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:


G-58

--------------------------------------------------------------------------------




(i)    if to the Borrower, to it at Independent Bank Group, Inc., 1600 Redbud
Blvd. – Ste. #400, McKinney, TX 75069, Attention: David Brooks, Chairman of the
Board, Chief Executive Officer and President, Michelle Hickox, Executive Vice
President & Chief Financial Officer, Facsimile: (972) 562-5496;
(ii)    if to the Administrative Agent, to it at U.S. Bank National Association,
1420 Fifth Ave., Seattle Tower, 9th Floor, Seattle, WA 98101, Attention: Maria
"Cel" Gatdula, Telephone: 206-344-5399, Toll Free: 877-653-3117, Facsimile:
206-587-7023, Email: maria.gatdula@usbank.com; and
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 14.1.


G-59

--------------------------------------------------------------------------------




ARTICLE XV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; DOCUMENT IMAGING
15.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
15.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
15.3    Document Imaging and Electronic Transactions. The Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents. The Administrative Agent and each Lender may, on behalf of Borrower,
create a microfilm or optical disk or other electronic image of this Agreement
and any or all of the Loan Documents. The Administrative Agent and each Lender
may store the electronic image of this Agreement and such Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original. The Administrative Agent and each
Lender are authorized, when appropriate, to convert any Revolving Credit Note
into a “transferable record” under the Uniform Electronic Transactions Act.
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
16.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
16.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND


G-60

--------------------------------------------------------------------------------




IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
16.3    WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages Follow]
IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
INDEPENDENT BANK GROUP, INC.
By:
/s/ David R. Brooks
Name:
David R. Brooks
Title:
Chairman of the Board, CEO and President





U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
By:
/s/ Greg Hargis
Name:
Greg Hargis
Title:
Vice President













G-61

--------------------------------------------------------------------------------
















SCHEDULE 1
Commitments


Lender:
Commitment:
Total Commitment:
U.S. BANK NATIONAL ASSOCIATION


$100,000,000




$100,000,000


TOTAL COMMITMENTS


$100,000,000




$100,000,000







SCHEDULE 5.1
Subsidiaries
IBG Subsidiaries:


1.
Independent Bank

2.
IBG Adriatica Holdings, Inc.

3.
Carlile Capital, LLC

SCHEDULE 5.12
Other Names
None














G-62

--------------------------------------------------------------------------------




























EXHIBIT A
NEGATIVE PLEDGE AGREEMENT




This NEGATIVE PLEDGE AGREEMENT (this “Agreement”) is made as of this 17th day of
January, 2019, by INDEPENDENT BANK GROUP, INC., a Texas corporation and a
registered bank holding company (the “Borrower”), in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (defined below) (the “Administrative Agent”).
RECITALS
The Administrative Agent and the Lenders have entered into the Credit Agreement
(defined below) with the Borrower pursuant to which the Administrative Agent and
the Lenders have agreed to extend credit to the Borrower upon the terms set
forth in the Credit Agreement. The Administrative Agent and the Lenders would
not have agreed to extend such credit but for this Agreement. The Lenders have
authorized and directed the Administrative Agent to accept and acknowledge this
Agreement on their behalf.
NOW, THEREFORE, in consideration of the extension of credit to the Borrower, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Borrower hereby agrees:
AGREEMENT
1.    Definitions. Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement (as hereinafter defined).
In addition, the following terms used in this Agreement shall have the following
meanings:
“Credit Agreement” shall mean the Credit Agreement among the Borrower, the
Lenders and the Administrative Agent, dated as of the date hereof, as the same
may be amended, modified, extended, supplemented or restated from time to time
hereafter.
“Shares” shall mean, collectively, 100% of the issued and outstanding capital
stock, equity and other ownership interests (and any rights to acquire any of
such interests) of each Bank Subsidiary owned by the Borrower, and any further
securities, warrants, options, rights, cash or property issued as an addition
to, in substitution of, in exchange for, or with respect to such ownership
interests.
2.    Negative Pledge. The Borrower covenants and agrees that, unless consented
to by the Administrative Agent, from and after the date of this Agreement and
until the Termination Date and until


G-63

--------------------------------------------------------------------------------




all Obligations to the Lenders are paid in full, the Borrower will (a) not sell,
option, exchange or otherwise convey any legal, equitable or beneficial interest
in the Shares or any part thereof, and (b) keep the Shares free and clear from
any pledge, mortgage, security interest, hypothecation, lien, charge,
encumbrance, conditional sale agreements, rights or claims of third parties,
other burdens and any security interest therein, other than Permitted Liens.


3.    Certain Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)    Ownership. The Borrower is the record and beneficial owner of all the
Shares. The Shares represent, and during the term of this Agreement will
represent, all of the issued and outstanding capital stock, equity and other
ownership interests (and any rights to acquire any of such interests) of each
Bank Subsidiary.
(b)    Authority. The Borrower has all necessary power and authority to enter
into this Agreement and perform its obligations hereunder. The execution,
delivery and performance of this Agreement: (i) do not require the approval of
any Governmental Authority or other Person; and (ii) will not violate any law,
agreement or restriction by which the Borrower is bound. This Agreement is the
legal, valid and binding obligation of the Borrower and is enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
(c)    Title. The Shares are genuine, and the Borrower has good title to the
Shares. The Shares are owned by the Borrower free and clear of any pledge,
mortgage, security interest, hypothecation, lien, charge, encumbrance,
conditional sale agreements, rights or claims of third parties, other burdens
and any security interest therein, other than Permitted Liens.
4.    Default; Expenses. The failure of the Borrower to comply with any term of
this Agreement shall constitute an Event of Default under the Credit Agreement.
In addition, the Borrower shall reimburse the Administrative Agent and the
Lenders (and any agent or representative of the Administrative Agent or the
Lenders) for any expenses incurred by the Administrative Agent or the Lenders
(or such agent or representative of the Administrative Agent or the Lenders) in
protecting or enforcing their rights under this Agreement, including, without
limitation, reasonable attorneys’ fees.
5.    Further Assurances. The Borrower agrees to execute and deliver, or cause
to be executed and delivered, all such other papers and to take all such other
actions as the Administrative Agent may reasonably request from time to time in
order to carry out the purposes of this Agreement.
6.    Term. When all of the Obligations are irrevocably and fully paid and fully
discharged and the Lenders shall have no further obligation or commitment to
advance or extend credit to the Borrower under the Credit Agreement, this
Agreement shall terminate. Notwithstanding the foregoing, this Agreement shall
apply to all extensions, renewals, refinancings or modifications, if any, of the
Obligations.
7.    Miscellaneous.
(a)    Waivers. No failure to exercise and no delay in exercising on the part of
the Administrative Agent or the Lenders any right, power or remedy under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, or remedy. The
failure of the Administrative Agent or the Lenders to insist upon the strict
observance or enforcement of any provision


G-64

--------------------------------------------------------------------------------




of this Agreement shall not be construed as a waiver or relinquishment of such
provision. Any waiver of any right, power, remedy, term or condition contained
herein shall only be effective if it is in writing and signed by the
Administrative Agent and the Required Lenders.
(b)    Amendments. This Agreement may only be amended by a writing executed by
the Borrower, the Administrative Agent and the Required Lenders.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
(d)    Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and be binding upon the Borrower and its
successors and assigns. This Agreement shall not be assigned by the Borrower.
(e)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which when taken
together shall be deemed to constitute one and the same agreement.
(f)    Headings. The Section headings set forth in this Agreement are for
convenience of reference only and shall not be deemed to define or limit the
provisions hereof or to affect in any way their construction and application.
(g)    Incorporation of Recitals. The Recitals to this Agreement are true,
correct and incorporated herein by reference.




[Signature Page Follows]












IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Negative Pledge Agreement as of the date first above written.
INDEPENDENT BANK GROUP, INC.






G-65

--------------------------------------------------------------------------------




By:
 
Name:
 
Title:
 





Acknowledged and accepted by:
U.S BANK NATIONAL ASSOCIATION,
as Administrative Agent




By:
 
Name:
 
Title:
 

























EXHIBIT B
LOAN REQUEST


Date: _____________, 20__


G-66

--------------------------------------------------------------------------------




U.S. Bank National Association
1255 Corporate Drive, 6th Floor
Irving, TX 75038
Attn:    Gregory Hargis, Vice President
Gentlemen:
Please refer to the Credit Agreement dated as of January 17, 2019 (as amended,
modified, supplemented, extended or restated from time to time, the “Credit
Agreement”) among Independent Bank Group, Inc. (the “Borrower”), the Lenders,
and U.S. Bank National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein have the meanings given to them in the
Credit Agreement.
The Borrower hereby gives notice to the Administrative Agent that on __________,
20__, the Borrower desires to borrow from the Lenders the amounts described in
Annex A to be deposited in the account listed therein.
The Borrower hereby certifies that both immediately before and immediately after
making the Advances requested herein, no Default or Event of Default has
occurred or is continuing under the Credit Agreement.
BORROWER:
INDEPENDENT BANK GROUP, INC.
By:
 
Name:
 
Title:
 







ANNEX A
REVOLVING LOAN REQUEST
TO:            U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent


BORROWER:        INDEPENDENT BANK GROUP, INC.
I.    REVOLVING LOAN REQUEST(S)    
A.    Borrowing Date: ___________, 20___
B.    Principal Amount:    $                    


G-67

--------------------------------------------------------------------------------




C.    Loan Period:     1 month
 


























































EXHIBIT C
REVOLVING CREDIT NOTE


$[______________]    _____________, 20__


FOR VALUE RECEIVED, INDEPENDENT BANK GROUP, INC., a Texas corporation and a
registered bank holding company (the “Borrower”), hereby promises to pay to the
order of [LENDER], [TYPE OF ENTITY] (“Lender”), at its main office in
[______________],[______________] or at such other place as the holder hereof
may from time to time in writing designate, in lawful money of the United States
of America, the principal sum of [______________] Dollars ($[______________]),
or so much thereof as has been advanced and remains outstanding pursuant to
Section 2.1 of the Credit Agreement by and between the Borrower and Lender dated
as of the date hereof (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “Credit Agreement”). The Borrower
also promises to pay all accrued interest on the unpaid principal amount of each
Revolving Loan payable at such rates and at such times as provided in the Credit
Agreement, and shall pay all other costs, charges and fees due thereunder, all
as provided in the Credit Agreement. This Revolving Credit Note (as the same may
be


G-68

--------------------------------------------------------------------------------




amended, modified, supplemented, extended or restated from time to time, this
“Note”) shall bear interest on the unpaid principal balance before maturity
(whether upon demand, acceleration or otherwise) at the rates set forth in the
Credit Agreement. Capitalized terms not defined in this Note shall have the
meanings ascribed thereto in the Credit Agreement.
Subject to the provisions of the Credit Agreement with respect to acceleration,
prepayment or loan limitations, all unpaid principal with respect to each
Revolving Loan, together with accrued interest and all other costs, charges and
fees, shall be due and payable in full on the Termination Date for the Revolving
Loans.
This Note evidences indebtedness incurred under, and is entitled to the benefits
of and is subject to, the Credit Agreement, together with all future amendments,
modifications, waivers, supplements and replacements thereof, to which Credit
Agreement reference is made for a statement of the terms and provisions
applicable to this Note, including those governing payment and acceleration of
this Note. Payment and performance of this Note are secured pursuant to a
Negative Pledge Agreement, and reference is made thereto and to the Credit
Agreement for a statement of terms and provisions thereof. In the event of any
conflict between the terms of this Note and the Credit Agreement, the Credit
Agreement shall control.
Subject to the Credit Agreement, the Borrower may, from time to time and without
premium or penalty, borrow, prepay and reborrow all loans evidenced by this Note
in whole or in part, pursuant to the terms of the Credit Agreement.
The Borrower hereby agrees to pay such costs incurred by Lender, including
reasonable attorneys’ fees and legal expenses, as are specified in the Credit
Agreement.
This Note is issued in and shall be governed by the laws of the State of New
York.
No delay or omission on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other remedy under this Note.
A waiver on any one occasion shall not be construed as a waiver of any such
right or remedy on a future occasion.
All makers, endorsers, sureties, guarantors and other accommodation parties
hereby waive presentment for payment, protest, notice of demand, notice of
dishonor and notice of nonpayment and consent, without affecting their liability
hereunder, to any and all extensions, renewals, substitutions and alterations of
any of the terms of this Note and to the release of or failure by Lender to
exercise any rights against any party liable for or any property securing
payment of this Note.
INDEPENDENT BANK GROUP, INC.




By:
 
Name:
 
Title:
 











G-69

--------------------------------------------------------------------------------


















































EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation, to the extent permitted to be assigned under
applicable law, all claims (including without limitation contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity), suits, causes of action and any other right of the Assignor against any
Person whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


G-70

--------------------------------------------------------------------------------




1.
Assignor:
[ ]
 
 
 
2.
Assignee:
[ ][and is an Affiliate/ Approved Fund of [identify Lender]1
 
 
 
3.
Borrower(s):
[ ]
 
 
 
 
 
 
 
 
 
 
 



G-71

--------------------------------------------------------------------------------






 
4.
Administrative Agent:
U.S. Bank National Association
 
 
 
5.
Credit Agreement:
The $100,000,000 Credit Agreement dated as of January 17, 2019 among the
Borrower, the Lenders party thereto, and U.S. Bank National Association, as
Administrative Agent.
 
6.
Assigned Interest:
 
 
 
 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
Revolving Loans
$[____________]
$[____________]
[_______]%
[____________]
$[____________]
$[____________]
[_______]%
[____________]
$[____________]
$[____________]
[_______]%
 
 
 
7.
Trade Date:
[______________________]
 
 
 
 
 
Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
 
 
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
 





G-72

--------------------------------------------------------------------------------




 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
 
[Consented to and] Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent
 
 
 
By:____________________________
 
Title:
 
 
 


[Consented to:]
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 































EXHIBIT E
COMPLIANCE CERTIFICATE




G-73

--------------------------------------------------------------------------------




To:    U.S. Bank National Association, as Administrative Agent


Date:     _______________________, 20____
Re:    INDEPENDENT BANK GROUP, INC.
Subject Period: _________________________________ ended _________________,
20____    
This Compliance Certificate (the “Certificate”) is delivered pursuant to Section
6.3(d) of the Credit Agreement dated as of January 17, 2019 (as amended,
restated, modified, supplemented or extended from time to time, the “Credit
Agreement”), among Independent Bank Group, Inc. (the “Borrower”), the Lenders,
and U.S. Bank National Association, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein shall have the meanings ascribed to such
terms in the Credit Agreement unless otherwise defined in this Certificate.
The undersigned hereby certifies to the Administrative Agent for the benefit of
the Lenders that on the date of this Certificate:
1.    The undersigned is the chief financial officer of the Borrower;
2.    Those financial statements described in Sections [6.3(a)][6.3(b)], 6.3(c)
and 6.3(f) and posted by the Borrower and/or its Subsidiaries, as applicable, to
EDGAR and/or the website of the applicable Regulatory Authority for the [Fiscal
Quarter][Fiscal Year] ending as of the last day of such [Fiscal Quarter][Fiscal
Year] were prepared in accordance with generally accepted accounting principles
and present fairly in all Material respects the Borrower’s and its Subsidiaries’
consolidated financial condition and results of operations as of the last day of
such [Fiscal Quarter][Fiscal Year];
3.    Each of the representations and warranties contained in Article V of the
Credit Agreement is true, correct and complete in all Material respects, except
(a) to the extent that any such representation or warranty refers to a specific
date, or (b) to the extent that the facts on which it is based have changed by
transactions or conditions permitted by the Credit Agreement, or (c) for the
changes, if any, described on the attached Annex A;
4.    Based upon a review of the activities of the Borrower and its Subsidiaries
during the subject period made under the supervision of the undersigned officer,
the Borrower and each of its Subsidiaries has observed, performed and fulfilled
each and every covenant and condition in the Credit Agreement and the Related
Documents other than those, if any, described on the attached Annex A;
5.    No Default or Event of Default exists under the Credit Agreement other
than those, if any, described on the attached Annex A; and
6.    The Borrower’s compliance with the financial covenants set forth in the
Credit Agreement is accurately calculated on the attached Annex B and the detail
to evidence such calculation is attached thereto.


By:                        
Its:                        


G-74

--------------------------------------------------------------------------------




ANNEX A
TO
COMPLIANCE CERTIFICATE
A.    Describe any exceptions from the Borrower’s or any of its Subsidiaries’
compliance with representations, warranties and/or obligations under the Credit
Agreement. (If none, so state.)








B.    Describe any exceptions from the Borrower’s or any of its Subsidiaries’
compliance with each and every covenant and condition in the Credit Agreement
and the Related Documents. (If none, so state.)








C.    Describe any Defaults or Events of Default under the Credit Agreement, if
any. (If none, so state.)






G-75

--------------------------------------------------------------------------------




ANNEX B
TO
COMPLIANCE CERTIFICATE
FINANCIAL COVENANT CALCULATIONS
Section 6.9(a) Loan Loss Reserves to Non-Performing Loans Ratio of the
Consolidated Bank Subsidiaries
 
(a) Loan Loss Reserves
 
(b) Non-Performing Loans
 
(c) Ratio of (a) to (b)
 
Minimum required under Section 6.9(a)
Not less than 80%.
Section 6.9(b) Maximum Texas Ratio of the Consolidated Bank Subsidiaries
 
(a) Non-Performing Asset Amount
 
(b) Total Equity Capital of the Borrower and its Consolidated Subsidiaries
 
(c) Loan Loss Reserves
 
(d) Disallowed Good Will and Other Intangible Assets
 
(e) Sum of (b) through (d)
 
(f) Ratio of (a) to (e)
 
Maximum permitted under Section 6.9(b)
Not more than 15%.
Section 6.9(c) Total Risk-Based Capital Ratio of the Consolidated Bank
Subsidiaries
 
Total Risk-Based Capital Ratio of the Consolidated Bank Subsidiaries
 
Minimum required under Section 6.9(c)
Must be equal to or greater than 10.50%.
Section 6.9(d) Minimum Return on Average Assets of the Consolidated Bank
Subsidiaries
 
(a) Net Income
 
(b) Average Total Daily Assets
 
(c) Ratio of (a) to (b)
 
Minimum required under Section 6.9(d)
At least equal to 0.90%.
Section 6.9(e) Minimum Liquid Assets of the Borrower
 
Total Liquid Assets
 
Minimum required under Section 6.9(e)
At least equal to $5,000,000.
Section 6.9(f) Total Risk-Based Capital Ratio of the Borrower and Consolidated
Subsidiaries
 
Total Risk-Based Capital Ratio of the Borrower and its Consolidated Subsidiaries
 



G-76

--------------------------------------------------------------------------------




Minimum required under Section 6.9(f)
Must be equal to or greater than 10.75%.
Section 6.9(g) Capitalization of Each Bank Subsidiary
 
Capital maintained by Bank Subsidiary
 
Minimum capital required for such Bank Subsidiary to be classified as a “Well
Capitalized” institution
 
Minimum required under Section 6.9(g)
Must be equal to or greater than minimum capital required for such Bank
Subsidiary to be classified as a “Well Capitalized” institution



 


















































EXHIBIT F
NOTICE OF AUTHORIZED BORROWERS


[Company Letterhead]


NOTICE OF AUTHORIZED BORROWERS


G-77

--------------------------------------------------------------------------------








U.S. Bank
Agency Services
800 Nicollet Mall
Minneapolis, MN 55402-7020
Fax 612-303-3851




Please be advised that the following individuals are authorized to request
advances, principal reductions or fixed rate contracts (e.g. LIBOR Loans) under
the credit facility referenced in the Credit Agreement dated as of January 17,
2019.


 
 
Name
 
Title
 
 
 
 
 
 
1.
 
 
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 
 
 
4.
 
 
 
 
 
 
 
 
 
5.
 
 
 





DATED:
 
 
Independent Bank Group, Inc.:
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 

EXHIBIT G
AUTHORITY TO DEBIT ACCOUNT


[Company Letterhead]




[Insert Date]




U.S. Bank
Agency Services


G-78

--------------------------------------------------------------------------------




800 Nicollet Mall
Minneapolis, MN 55402-7020
Fax 612-303-3851






RE:    Independent Bank Group, Inc. Credit Agreement dated January 17, 2019
(“Credit Agreement”)




Dear U.S. Bank,




Please accept this as authorization to debit our account number [xxxx-xxxx-xxxx]
for any and all payments due under the above referenced Credit Agreement.


Sincerely,




Independent Group Bank, Inc.
 
By:
[Authorized Signer on Account]
 
Title:
 
 
Date:
 





G-79